 



Exhibit 10.1
QUANEX CORPORATION
EMPLOYEE’S 401(k) SAVINGS PLAN
Amended and Restated
Effective January 1, 2007

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
QUANEX CORPORATION EMPLOYEES’ 401(k) SAVINGS PLAN
THIS AGREEMENT adopted by Quanex Corporation, a Delaware corporation (the
“Sponsor”),
W I T N E S S E T H:
WHEREAS, effective April 1, 1986, the Sponsor established the Quanex Corporation
Employee Savings Plan;
WHEREAS, the Quanex Corporation Employee Savings Plan is intended to be a profit
sharing plan;
WHEREAS, effective January 1, 2007, the Sponsor desires to merge the Quanex
Corporation 401(k) Savings Plan, the Mikron Industries, Inc. Salary Deferral
Plan and the TruSeal Technologies, Inc. 401(k) Profit Sharing Plan into the
Quanex Corporation Employee Savings Plan;
WHEREAS, the Sponsor desires to amend and restate the Quanex Corporation
Employee Savings Plan and rename the plan the Quanex Corporation Employees’
401(k) Savings Plan;
NOW, THEREFORE, the plan is hereby amended and restated in its entirety as set
forth below.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page ARTICLE I          DEFINITIONS    
 
               
 
    1.01     Account   I-1
 
    1.02     Active Service   I-1
 
    1.03     Affiliated Employer   I-1
 
    1.04     Annual Compensation   I-2
 
    1.05     Applicable Distribution Period   I-2
 
    1.06     Beneficiary or Beneficiaries   I-3
 
    1.07     Benefit Commencement Date   I-3
 
    1.08     Board or Board of Directors   I-3
 
    1.09     Catch-up Eligible Participant   I-3
 
    1.10     Claimant   I-3
 
    1.11     Code   I-3
 
    1.12     Committee   I-3
 
    1.13     Considered Compensation   I-3
 
    1.14     Contribution   I-4
 
    1.15     Decatur Plan   I-4
 
    1.16     Direct Rollover   I-4
 
    1.17     Disability   I-4
 
    1.18     Distributee   I-5
 
    1.19     Distribution Calendar Year   I-5
 
    1.20     Eligible Employee   I-5
 
    1.21     Eligible Retirement Plan   I-5
 
    1.22     Eligible Rollover Distribution   I-5
 
    1.23     Employee   I-6
 
    1.24     Employee Savings Plan   I-6
 
    1.25     Employer or Employers   I-6
 
    1.26     ERISA   I-6
 
    1.27     Final Section 401(a)(9) Regulations   I-6
 
    1.28     Five Percent Owner   I-6
 
    1.29     Forfeitable Interest   I-6
 
    1.30     401(k) Savings Plan   I-6
 
    1.31     Highly Compensated Employee   I-6
 
    1.32     Hour of Service   I-6
 
    1.33     Leased Employee   I-6
 
    1.34     Maternity or Paternity Absence   I-6
 
    1.35     Mikron Plan   I-7
 
    1.36     Nonforfeitable Interest   I-7
 
    1.37     Non-Highly Compensated Employee   I-7
 
    1.38     Participant   I-7
 
    1.39     Period of Service   I-7
 
    1.40     Period of Severance   I-7
 
    1.41     Plan   I-7
 
    1.42     Plan Year   I-7

 -i- 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
               
 
    1.43     Qualified Domestic Relations Order   I-7
 
    1.44     Regulation   I-7
 
    1.45     Required Beginning Date   I-7
 
    1.46     Retirement Age   I-8
 
    1.47     Rollover Contribution   I-8
 
    1.48     Section 401(a)(9) Beneficiary   I-8
 
    1.49     Separates From Service   I-8
 
    1.50     Separation From Service   I-8
 
    1.51     Separation From Service Date   I-8
 
    1.52     Sponsor   I-8
 
    1.53     Sponsor Stock   I-9
 
    1.54     Spouse   I-9
 
    1.55     TruSeal Plan   I-9
 
    1.56     Trust   I-9
 
    1.57     Trustee   I-9
 
    1.58     Valuation Date   I-9
 
                ARTICLE II          ELIGIBILITY    
 
               
 
    2.01     Eligibility Requirements   II-1
 
    2.02     Eligibility Upon Reemployment   II-1
 
    2.03     Cessation of Participation   II-1
 
    2.04     Recommencement of Participation   II-1
 
                ARTICLE III          CONTRIBUTIONS    
 
               
 
    3.01     Salary Deferral Contributions   III-1
 
    3.02     Catch-up Salary Deferral Contributions   III-1
 
    3.03     After-Tax Contributions   III-2
 
    3.04     Matching Contributions   III-2
 
    3.05     Supplemental Contributions   III-2
 
    3.06     Rollover Contributions and Plan-to-Plan Transfers   III-3
 
    3.07     QNECS — Extraordinary Employer Contributions   III-3
 
    3.08     Restoration Contributions   III-3
 
    3.09     Restorative Payments   III-3
 
    3.10     Nondeductible Contributions Not Required   III-3
 
    3.11     Form of Payment of Contributions   III-3
 
    3.12     Deadline for Payment of Contributions   III-4
 
    3.13     Return of Contributions for Mistake, Disqualification or
Disallowance of Deduction   III-4
 
                ARTICLE IV          ALLOCATION AND VALUATION OF ACCOUNTS    
 
               
 
    4.01     Information Statements from Employer   IV-1
 
    4.02     Allocation of Salary Deferral Contributions   IV-1
 
    4.03     Allocation of Catch-up Salary Deferral Contribution   IV-1
 
    4.04     Allocation of After-Tax Contributions   IV-1

 -ii- 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
               
 
    4.05     Allocation of Matching Contributions   IV-1
 
    4.06     Allocation of Supplemental Contributions   IV-1
 
    4.07     Allocation of QNECs   IV-1
 
    4.08     Allocation of Forfeitures   IV-2
 
    4.09     Valuation of Accounts   IV-2
 
    4.10     No Rights Unless Otherwise Prescribed   IV-2
 
                ARTICLE V          BENEFITS    
 
               
 
    5.01     Benefit Upon a Separation From Service or Retirement   V-1
 
    5.02     Death Benefit   V-1
 
    5.03     Distribution Method   V-1
 
    5.04     Payment Upon or Following Separation From Service   V-1
 
    5.05     Direct Rollover Option   V-1
 
    5.06     Required Distributions   V-2
 
    5.07     Consent to Distribution   V-4
 
    5.08     Information Provided to Participants   V-4
 
    5.09     Designation of Beneficiary   V-5
 
    5.10     Distributions to Minors and Incapacitated Persons   V-5
 
    5.11     Distributions Pursuant to Qualified Domestic Relations Orders   V-5
 
    5.12     Claims Review Procedures; Claims Appeal Procedures   V-6
 
    5.13     Disability Benefit Claims Procedure   V-6
 
                ARTICLE VI          LOANS    
 
                ARTICLE VII          IN-SERVICE DISTRIBUTIONS    
 
               
 
    7.01     In-Service Financial Hardship Distributions   VII-1
 
    7.02     In-Service Distribution of After-Tax Contributions and Matching
Contributions   VII-2
 
    7.03     In-Service Distributions for Participants Who Have Attained Age
591/2   VII-3
 
    7.04     Method of Payment   VII-3
 
                ARTICLE VIII          VESTING    
 
                ARTICLE IX          FORFEITURES AND RESTORATIONS    
 
               
 
    9.01     Forfeiture on Termination of Participation   IX-1
 
    9.02     Restoration of Forfeited Amounts   IX-1
 
    9.03     Forfeitures by Lost Participants or Beneficiaries   IX-1
 
                ARTICLE X          ACTIVE SERVICE    
 
               
 
    10.01     General   X-1
 
    10.02     Disregard of Certain Service   X-1
 
    10.03     Certain Brief Absences Counted as Active Service   X-1
 
    10.04     Service Credit Required by Law   X-1
 
    10.05     Special Maternity or Paternity Absence Rules   X-1
 
    10.06     Employment Records Conclusive   X-2
 
    10.07     Credit for Service With North Star Steel Company   X-2

 -iii- 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
               
 
    10.08     Credit for Service With Other Employers   X-2
 
    10.09     Special Transitional Rules   X-2
 
                ARTICLE XI          INVESTMENT ELECTIONS    
 
               
 
    11.01     Investment Funds Established   XI-1
 
    11.02     Election Procedures Established   XI-1
 
                ARTICLE XII          ADOPTION OF PLAN BY OTHER EMPLOYERS    
 
               
 
    12.01     Adoption Procedure   XII-1
 
    12.02     No Joint Venture Implied   XII-1
 
    12.03     All Trust Assets Available to Pay All Benefits   XII-1
 
    12.04     Qualification a Condition Precedent to Adoption and Continued
Participation   XII-1
 
                ARTICLE XIII          AMENDMENT AND TERMINATION    
 
               
 
    13.01     Right to Amend and Limitations Thereon   XIII-1
 
    13.02     Mandatory Amendments   XIII-1
 
    13.03     Withdrawal of Employer   XIII-2
 
    13.04     Termination of Plan   XIII-2
 
    13.05     Partial or Complete Termination or Complete Discontinuance of
Contributions   XIII-2
 
                ARTICLE XIV          MISCELLANEOUS    
 
               
 
    14.01     Plan Not an Employment Contract   XIV-1
 
    14.02     Benefits Provided Solely From Trust   XIV-1
 
    14.03     Assignments Prohibited   XIV-1
 
    14.04     Requirements Upon Merger or Consolidation of Plans   XIV-2
 
    14.05     Gender of Words Used   XIV-2
 
    14.06     Severability   XIV-2
 
    14.07     Reemployed Veterans   XIV-2
 
    14.08     Limitations on Legal Actions   XIV-2
 
    14.09     Governing Law   XIV-2
 
    14.10     Special Provisions Applicable to Nichols Aluminum-Golden, Inc.
Employees   XIV-2

Appendix A          LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
Appendix B          TOP-HEAVY REQUIREMENTS
Appendix C          ADMINISTRATION OF THE PLAN
Appendix D          FUNDING
 -iv- 

 

 



--------------------------------------------------------------------------------



 



Article I
DEFINITIONS
The words and phrases defined in this Article shall have the meaning set out in
the definition unless the context in which the word or phrase appears reasonably
requires a broader, narrower or different meaning.
1.01 “Account” means all ledger accounts pertaining to a Participant or former
Participant which are maintained by the Committee to reflect the Participant’s
or former Participant’s interest in the Trust. The Committee shall establish the
following Accounts and any additional Accounts that the Committee considers
necessary to reflect the entire interest of the Participant or former
Participant in the Trust. Each of the Accounts listed below and any additional
Accounts established by the Committee shall reflect the Contributions or amounts
transferred to the Trust, if any, and the appreciation or depreciation of the
assets in the Trust and the income earned or loss incurred on the assets in the
Trust attributable to the Contributions and/or other amounts transferred to the
Account.
(a) Salary Deferral Contribution Account — the Participant’s or former
Participant’s before-tax contributions, if any, made pursuant to Section 3.01.
(b) Catch-up Salary Deferral Account — the Participant’s or former Participant’s
before-tax contributions, if any, made pursuant to Section 3.02.
(c) After-Tax Contribution Account — the Participant’s or former Participant’s
after-tax contributions, if any, made pursuant to Section 3.03.
(d) Matching Contribution Account — the Employer’s matching contributions, if
any, made pursuant to Section 3.04.
(e) Supplemental Contribution Account — the Employer’s contributions, if any,
made pursuant to Section 3.05.
(f) QNEC Account — the Employer’s contributions, known as “qualified nonelective
employer contributions”, made as a means of passing the actual deferral
percentage test set forth in section 401(k) of the Code or the actual
contribution percentage test set forth in section 401(m) of the Code.
(g) Rollover Account — funds transferred from another qualified plan or
individual retirement account for the benefit of a Participant or former
Participant.
1.02 “Active Service” means the Periods of Service which are counted for
eligibility and vesting purposes as calculated under Article X.
1.03 “Affiliated Employer” means the Employer and any employer which is a member
of the same controlled group of corporations within the meaning of section
414(b) of the Code or which is a trade or business (whether or not incorporated)
which is under common control (within the meaning of section 414(c) of the
Code), which is a member of an affiliated service group (within the meaning of
section 414(m) of the Code) with the Employer, or which is required to be
aggregated with the Employer under section 414(o) of the Code. For purposes of
the limitation on allocations contained in Appendix A, the definition of
Affiliated Employer is modified by substituting the phrase “more than
50 percent” in place of the phrase “at least 80 percent” each place the latter
phrase appears in section 1563(a)(1) of the Code.

 

I-1



--------------------------------------------------------------------------------



 



1.04 “Annual Compensation” means the Employee’s wages from the Affiliated
Employers as defined in section 3401(a) of the Code for purposes of federal
income tax withholding at the source (but determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed) modified by including elective
contributions under a cafeteria plan maintained by an Affiliated Employer that
are excludable from the Employee’s gross income pursuant to section 125 of the
Code, elective contributions under a qualified transportation fringe benefit
plan maintained by an Affiliated Employer that are excludable from the
Employee’s gross income pursuant to section 132(f)(4) of the Code and elective
contributions made on behalf of the Employee to any plan maintained by an
Affiliated Employer that is qualified under or governed by section 401(k),
408(k), or 403(b) of the Code. Except for purposes of Section A.4.1 of
Appendix A of the Plan, Annual Compensation in excess of $200,000.00 (as
adjusted by the Secretary of Treasury for increases in the cost of living) will
be disregarded. If the Plan Year is ever less than twelve months, the
$200,000.00 limitation (as adjusted by the Secretary of Treasury for increases
in the cost of living) will be prorated by multiplying the limitation by a
fraction, the numerator of which is the number of months in the Plan Year, and
the denominator of which is twelve (12).
1.05 “Applicable Distribution Period” means:
(a) Distributions During the Participant’s or former Participant’s Life. For
Distribution Calendar Years commencing on or after January 1, 2003, up to and
including the Distribution Calendar Year that includes the Participant’s or
former Participant’s death, the “Applicable Distribution Period” is the
Participant’s or former Participant’s life expectancy determined using the
Uniform Lifetime Table in Regulation section 1.401(a)(9)-9 for his age as of his
birthday in the relevant Distribution Calendar Year. However, if the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary for the
entire Distribution Calendar Year is his Spouse, for distributions during his
lifetime, his “Applicable Distribution Period” shall not be less than the joint
life expectancy of him and his Spouse using his and his Spouse’s attained ages
as of his and his Spouse’s birthdays in the Distribution Calendar Year.
(b) Distributions after the Participant’s or former Participant’s Death.
Effective for Distribution Calendar Years commencing on or after January, 1,
2003, if a Participant or former Participant dies on or after his Required
Beginning Date, the “Applicable Distribution Period” for Distribution Calendar
Years after the Distribution Calendar Year containing the Participant’s or
former Participant’s date of death is the longer of the remaining life
expectancy of his Section 401(a)(9) Beneficiary (if any) determined in
accordance with the Final Section 401(a)(9) Regulations (calculated by using the
age of the Section 401(a)(9) Beneficiary in the year following the year of the
former Participant’s death, reduced by one for each subsequent year) or the
remaining life expectancy of the former Participant determined in accordance
with the Final Section 401(a)(9) Regulations (calculated by using the age of the
former Participant in the year of death, reduced by one or each subsequent
year). However, if the former Participant’s surviving Spouse is the former
Participant’s sole Section 401(a)(9) Beneficiary, the remaining life expectancy
of the surviving Spouse is calculated for each Distribution Calendar Year after
the year of the former Participant’s death using the surviving Spouse’s age as
the surviving Spouse’s birthday in that year; and for distribution calendar
years after the year of the surviving Spouse’s death, the remaining life
expectancy of the surviving Spouse is calculated using the age of the surviving
Spouse as of the surviving Spouse’s birthday in the calendar year of the
surviving Spouse’s death, reduced by one for each subsequent calendar year.
(c) Distribution Calendar Years Commencing Before January 1, 2003. For
Distribution Calendar Years commencing before January 1, 2003, “Applicable
Distribution Period” means the period of time computed in accordance with the
applicable rules specified in Section 5.06(f).

 

I-2



--------------------------------------------------------------------------------



 



1.06 “Beneficiary” or “Beneficiaries” means the person or persons, or the trust
or trusts created for the benefit of a natural person or persons or the
Participant’s or former Participant’s estate, designated by the Participant or
former Participant to receive the benefits payable under the Plan upon his
death.
1.07 “Benefit Commencement Date” means the date on which the Trustee disburses
the lump sum or rollover distribution.
1.08 “Board” or “Board of Directors” means the board of directors of the
Sponsor.
1.09 “Catch-up Eligible Participant” means a Participant who is age 50 or who is
projected to attain the age of 50 by December 31 of the applicable Plan Year.
1.10 “Claimant” means a Participant, former Participant or Beneficiary, as
applicable.
1.11 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.12 “Committee” means the committee appointed by the Sponsor to administer the
Plan.
1.13 “Considered Compensation” means Annual Compensation paid to a Participant
by an Affiliated Employer for a Plan Year, reduced by all of the following items
(even if includable in gross income): all reimbursements or other expense
allowances (such as the payment of moving expenses or automobile mileage
reimbursements), cash and noncash fringe benefits (such as the use of an
automobile owned by the Employer, club memberships, tax gross-ups, attendance
and safety awards, fitness reimbursements, housing allowances, financial
planning benefits and Beneflex opt-out dollars), deferred compensation (such as
amounts realized upon the exercise of a nonqualified stock option or upon the
premature disposition of an incentive stock option, pay for accrued vacation
upon Separation From Service, amounts realized when restricted property or other
property held by a Participant either becomes freely transferable or no longer
subject to a substantial risk of forfeiture under section 83 of the Code), and
welfare benefits (such as severance pay). An Employee’s Considered Compensation
paid to him during any period in which he is not eligible to participate in the
Plan under Article II shall be disregarded. Considered Compensation in excess of
$200,000.00 (as adjusted by the Secretary of Treasury for increases in the cost
of living) will be disregarded. If the Plan Year is ever less than twelve
months, the $200,000.00 limitation (as adjusted by the Secretary of Treasury for
increases in the cost of living) will be prorated by multiplying the limitation
by a fraction, the numerator of which is the number of months in the Plan Year,
and the denominator of which is twelve (12).

 

I-3



--------------------------------------------------------------------------------



 



1.14 “Contribution” means the total amount of contributions made under the terms
of the Plan. Each specific type of Contribution shall be designated by the type
of contribution made as follows:
(a) Salary Deferral Contribution — a before-tax contribution made by the
Employer pursuant to Section 3.01 and the Employee’s salary deferral agreement.
(b) Catch-up Salary Deferral Contribution — a contribution made by the Employer
pursuant to Section 3.02 and the Participant’s salary deferral agreement.
(c) After-Tax Contribution — an after-tax contribution made by the Employee.
(d) Matching Contribution — a contribution made by the Employer pursuant to
Section 3.04.
(e) Supplemental Contribution — a contribution made by the Employer pursuant to
Section 3.05.
(f) QNEC — an extraordinary contribution, known as a “qualified nonelective
employer contribution”, that is an employer contribution other than a Matching
Contribution, Supplemental Contribution or an elective contribution that the
Employee may not elect to have paid to him in cash instead of being contributed
to the Plan, and that meets the nonforfeitability and distribution restrictions
that apply to elective contributions under plans governed by section 401(k) of
the Code.
(g) Rollover Contribution — a contribution made by a Participant which consists
of any part of an eligible rollover distribution (as defined in section 402 of
the Code) from a qualified employee trust described in section 401(a) of the
Code.
1.15 “Decatur Plan” means the Decatur Aluminum Corporation Salaried Employees’
401(k) Retirement Plan and Trust.
1.16 “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.
1.17 “Disability” means a mental or physical disability which, in the opinion of
a physician selected by the Committee, shall prevent the Participant or former
Participant from earning a reasonable livelihood with any Affiliated Employer
and which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months and which:
(a) was not contracted, suffered or incurred while the Participant or former
Participant was engaged in, or did not result from having engaged in, a
felonious criminal enterprise; (b) did not result from alcoholism or addiction
to narcotics; and (c) did not result from an injury incurred while a member of
the Armed Forces of the United States for which the Participant or former
Participant receives a military pension.

 

I-4



--------------------------------------------------------------------------------



 



1.18 “Distributee” means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s Spouse or former Spouse who is the alternate payee under a Qualified
Domestic Relations Order, are Distributees with regard to the interest of the
Spouse or former Spouse.
1.19 “Distribution Calendar Year” A calendar year for which a minimum
distribution is required to be made to a Participant or former Participant under
section 401(a)(9) of the Code and Department of Treasury Regulations thereunder.
If a Participant’s or former Participant’s Required Beginning Date is April 1 of
the calendar year following the calendar year in which he attains age 701/2, his
first Distribution Calendar Year is the calendar year in which he attains age
701/2. If a Participant’s or former Participant’s Required Beginning Date is
April 1 of the calendar year following the calendar year in which he incurs a
Separation From Service, his first Distribution Calendar Year is the calendar
year in which he incurs a Separation From Service.
1.20 “Eligible Employee” means an Employee who is employed by an Employer and
that is not included in a unit of Employees covered by a collective bargaining
agreement between the Employees’ representative and the Employer, unless the
collective bargaining agreement requires that such Employee be an Eligible
Employee under the Plan.
1.21 “Eligible Retirement Plan” means (a) an individual retirement account
described in section 408(a) of the Code, (b) an individual retirement annuity
described in section 408(b) of the Code (other than an endowment contract),
(c) an annuity plan described in section 403(a) of the Code, (d) a qualified
plan described in section 401(a) of the Code that is a defined contribution plan
that accepts the Distributee’s Eligible Rollover Distribution, (e) an eligible
deferred compensation plan described in section 457(b) of the Code that is
maintained by an eligible employer described in section 457(e)(1)(A) of the Code
but only if the plan agrees to separately account for amounts rolled into such
plan, or (f) an annuity contract described in section 403(b) of the Code.
1.22 “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (a) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
Beneficiary, or for a specified period of ten years or more; (b) any
distribution to the extent the distribution is required under section 401(a)(9)
of the Code; (c) the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities) unless the Eligible Retirement
Plan to which the distribution is transferred (1) agrees to separately account
for amounts so transferred, including separately accounting for the portion of
such distribution which is not includable in gross income or (2) is an
individual retirement account described in section 408(a) of the Code or an
individual retirement annuity described in section 408(b) of the Code (other
than an endowment contract); and, (d) a distribution from any of the
Participant’s Accounts due to a financial hardship of the Participant.

 

I-5



--------------------------------------------------------------------------------



 



1.23 “Employee” means, except as otherwise specified in this Section, all common
law employees of an Affiliated Employer and all Leased Employees.
1.24 “Employee Savings Plan” means this Plan prior to its amendment and
restatement as the Quanex Corporation Employee 401(k) Savings Plan, and prior to
the mergers of the 401(k) Savings Plan, the Mikron Plan and the TruSeal Plan
into the Plan.
1.25 “Employer” or “Employers” means the Sponsor and any other business
organization that adopts the Plan. As of January 1, 2007, the term “Employer”
includes: Quanex Corporation, MACSTEEL Monroe, Inc., Nichols Aluminum-Alabama,
Inc., Colonial Craft, Inc., Imperial Products, Inc., Mikron Industries, Inc.,
Mikron Washington LLC , Besten Equipment, Inc. and TruSeal Technologies, Inc.
1.26 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
1.27 “Final Section 401(a)(9) Regulations” means the final Department of
Treasury Regulations issued under section 401(a)(9) of the Code which were
published in the Federal Register on April 17, 2002.
1.28 “Five Percent Owner” means an Employee who is a five percent owner as
defined in section 416(i) of the Code.
1.29 “Forfeitable Interest” means a Participant’s or former Participant’s
forfeitable interest in amounts credited to his Account determined in accordance
with Article VIII.
1.30 “401(k) Savings Plan” means the Quanex Corporation 401(k) Savings Plan.
1.31 “Highly Compensated Employee” means an Employee or an Affiliated Employer
who, during the Plan Year or the preceding Plan Year, (a) was at any time a Five
Percent Owner at any time during the Plan Year or the preceding Plan Year or
(b) had Annual Compensation from the Affiliated Employers in excess of
$80,000.00 (as adjusted from time to time by the Secretary of the Treasury) for
the preceding Plan Year.
1.32 “Hour of Service” means each hour that an Employee is paid or entitled to
payment by an Affiliated Employer for the performance of duties.
1.33 “Leased Employee” means any person who (a) is not a common law employee of
an Affiliated Employer, (b) pursuant to an agreement between an Affiliated
Employer and any other person, has performed services for an Affiliated Employer
(or for an Affiliated Employer and related persons determined in accordance with
section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year and (c) performs the services under primary direction and
control of the recipient.
1.34 "Maternity or Paternity Absence” means a period in which an Employee is
absent from work (a) by reason of the pregnancy of the Employee, (b) by reason
of the birth of a child of the Employee, (c) by reason of the placement of a
child with the Employee in connection with the adoption of the child by the
Employee, or (d) for purposes of caring for such child for a period immediately
following such birth or placement for adoption.

 

I-6



--------------------------------------------------------------------------------



 



1.35 “Mikron Plan” means the Mikron Industries, Inc. Salary Deferral Plan.
1.36 “Nonforfeitable Interest” means a Participant’s or former Participant’s
nonforfeitable interest in amounts credited to his Account determined in
accordance with Article VIII.
1.37 “Non-Highly Compensated Employee” means an Employee who is not a Highly
Compensated Employee.
1.38 “Participant” means an Employee who is eligible to participate in the Plan
under the provisions of Article II.
1.39 “Period of Service” means a period of employment with an Affiliated
Employer which commences on the later of (1) April 1, 1986 or (2) the day on
which an Employee performs his initial Hour of Service or performs his initial
Hour of Service after he Separates From Service, whichever is applicable, and
ends on the date the Employee subsequently Separates From Service.
1.40 “Period of Severance” means the period of time commencing on the Employee’s
Separation From Service Date and ending on the date the Employee subsequently
performs an Hour of Service.
1.41 “Plan” means the Quanex Corporation Employees’ 401(k) Savings Plan, as
amended from time to time.
1.42 “Plan Year” means the calendar year.
1.43 “Qualified Domestic Relations Order” means a domestic relations order which
the Committee has determined constitutes a qualified domestic relations order
within the meaning of section 414(p) of the Code.
1.44 “Regulation” means the Department of Treasury regulation specified, as it
may be changed from time to time.
1.45 “Required Beginning Date” means:
(a) in the case of an individual who is not a Five Percent Owner in the Plan
Year that ends in the calendar year in which he attains age 701/2, the Required
Beginning Date is April 1 of the calendar year following the later of (1) the
calendar year in which the individual attains age 701/2, or (2) the calendar
year in which the individual incurs a Separation From Service;
(b) in the case of an individual who is a Five Percent Owner in the Plan Year
that ends in the calendar year in which he attains age 701/2, the Required
Beginning Date is April 1 of the calendar year following the calendar year in
which he attains age 701/2; and
(c) notwithstanding subsection (a), in the case of an individual who attained
age 701/2 prior to January 1, 2001, the Required Beginning Date is April 1 of
the calendar year following the calendar year in which the individual attained
age 701/2.

 

I-7



--------------------------------------------------------------------------------



 



1.46 “Retirement Age” means age 65. With respect to amounts contributed to the
Plan on or before December 31, 2006, “Retirement Age” also means (1) for a
Participant who was a participant in the Mikron Plan, age 55 and the completion
of seven (7) years of service and (2) for a Participant who was a participant in
the TruSeal Plan, the fifth anniversary of the Participant’s participation in
the TruSeal Plan or the Plan.
1.47 “Rollover Contribution” means the amount contributed by a Participant of
the Plan which consists of any part of an Eligible Rollover Distribution from a
qualified employee trust described in section 401(a) of the Code other than an
amount that is not includable in the Participant’s gross income.
1.48 “Section 401(a)(9) Beneficiary” means an individual who is a Participant’s
or former Participant’s Beneficiary on the date of the Participant’s or former
Participant’s death and (unless the Beneficiary dies after the date of the
Participant’s or former Participant’s death and before September 30 of the
following calendar year without disclaiming benefits under the Plan) who remains
a Beneficiary as of September 30 of the calendar year following the calendar
year of the Participant’s or former Participant’s death. If the Participant’s or
former Participant’s Beneficiary is a trust, an individual beneficiary of the
trust may be a Section 401(a)(9) Beneficiary of the Participant or former
Participant if the requirements of Regulation Section 1.401(a)(9)-4 are
satisfied
1.49 “Separates From Service” means the occurrence of a Participant’s or former
Participant’s Separation From Service Date.
1.50 “Separation From Service” means an individual’s termination of employment
with an Affiliated Employer without commencing or continuing employment with any
other Affiliated Employer.
1.51 "Separation From Service Date” means the earlier of the date of the
Employee’s Separation From Service, or the first anniversary of the date on
which the Employee is absent from service (with or without pay) for any reason
other than his Separation From Service or a Maternity or Paternity Absence, such
as vacation, holiday, sickness, or leave of absence. The Separation From Service
Date of an Employee who is absent beyond the first anniversary of his first day
of absence by reason of a Maternity or Paternity Absence is the second
anniversary of the first day of the absence.
1.52 “Sponsor” means Quanex Corporation, a Delaware corporation.

 

I-8



--------------------------------------------------------------------------------



 



1.53 “Sponsor Stock” means the common stock of the Sponsor or such other
publicly-traded stock of an Affiliated Employer as meets the requirements of
section 407(d)(5) of ERISA with respect to the Plan.
1.54 “Spouse” means the person to whom the Participant or former Participant is
married under applicable local law. In addition, to the extent provided in a
Qualified Domestic Relations Order, a surviving former spouse of a Participant
or former Participant will be treated as the Spouse of the Participant or former
Participant, and to the same extent any current spouse of the Participant or
former Participant will not be treated as a Spouse of the Participant or former
Participant. For purposes of Section 5.06, a former Spouse to whom all or a
portion of a Participant’s or former Participant’s Plan benefit is payable under
a Qualified Domestic Order shall, to that extent, be treated as a Spouse or
surviving Spouse regardless of whether the Qualified Domestic Relations Order
specifically provides that the former Spouse is to be treated as the Spouse for
purposes of Sections 401(a)(11) and 417 of the Code.
1.55 “TruSeal Plan” means the TruSeal Technologies, Inc. 401(k) Profit Sharing
Plan.
1.56 “Trust” means the trust estate created to fund the Plan.
1.57 “Trustee” means collectively one or more persons or corporations with trust
powers which have been appointed by the initial Sponsor and have accepted the
duties of Trustee and any successor appointed by the Sponsor.
1.58 “Valuation Date” means each business day of the Plan Year.

 

I-9



--------------------------------------------------------------------------------



 



Article II
ELIGIBILITY
2.01 Eligibility Requirements. Each Eligible Employee shall be eligible to
participate in the Plan beginning on the first day he performs one Hour of
Service. However, an Employee who is included in a unit of Employees covered by
a collective bargaining agreement between the Employees’ representative and the
Employer shall be excluded, even if he has met the requirements for eligibility,
if there has been good faith bargaining between the Employer and the Employees’
representative pertaining to retirement benefits and the agreement does not
require the Employer to include such Employees in the Plan. In addition, a
Leased Employee shall not be eligible to participate in the Plan unless the
Plan’s qualified status is dependent upon coverage of the Leased Employee. An
Employee who is a nonresident alien (within the meaning of section 7701(b) of
the Code) and receives no earned income (within the meaning of section 911(d)(2)
of the Code) from any Affiliated Employer that constitutes income from sources
within the United States (within the meaning of section 861(a)(3) of the Code)
is not eligible to participate in the Plan. An Employee who is a nonresident
alien (within the meaning of section 7701(b) of the Code) and who does receive
earned income (within the meaning of section 911(d)(2) of the Code) from any
Affiliated Employer that constitutes income from sources within the United
States (within the meaning of section 861(a)(3) of the Code) all of which is
exempt from United States income tax under an applicable tax convention is not
eligible to participate in the Plan. During any period in which an individual is
classified by an Employer as an independent contractor with respect to such
Employer, the individual is not eligible to participate in the Plan (even if he
is subsequently reclassified by the Internal Revenue Service as a common law
employee of the Employer and the Employer acquiesces to the reclassification).
During any period in which an individual is classified by an Employer as an
intern or student with respect to such Employer, the individual is not eligible
to participate in the Plan. Finally, an Employee who is employed outside the
United States is not eligible to participate in the Plan unless the Committee
elects to permit him to participate in the Plan.
2.02 Eligibility Upon Reemployment. If an Employee incurs a Separation From
Service, he shall be eligible to recommence participation in the Plan beginning
on the first day he performs one Hour of Service following his Separation From
Service. Subject to Section 2.03, once an Employee becomes a Participant, his
eligibility to participate in the Plan shall continue until he Separates From
Service.
2.03 Cessation of Participation. An individual who has become a Participant will
cease to be a Participant on the earliest of the date on which he (a) Separates
From Service, (b) is transferred from the employ of an Employer to the employ of
an Affiliated Employer that has not adopted the Plan, (c) becomes included in a
unit of employees covered by a collective bargaining agreement that does not
require coverage of those employees under the Plan, (d) becomes a Leased
Employee, or (e) becomes included in another classification of Employees who,
under the terms of the Plan, are not eligible to participate. Under these
circumstances, the Participant’s Account becomes frozen; he cannot contribute to
the Plan or share in the allocation of any Contributions for the frozen period.
However, his Accounts shall continue to share in any Plan income allocable to
his Accounts during the frozen period of time.
2.04 Recommencement of Participation. A former Participant will again become a
Participant on the day on which he again becomes included in a classification of
Employees that, under the terms of the Plan, is eligible to participate.

 

II-1



--------------------------------------------------------------------------------



 



Article III
CONTRIBUTIONS
3.01 Salary Deferral Contributions. Each Employer shall make a Salary Deferral
Contribution in an amount equal to the amount by which the Considered
Compensation of its Employees who are Participants was reduced on a pre-tax
basis pursuant to salary deferral agreements (excluding amounts of Considered
Compensation deferred pursuant to Section 3.02 that are properly characterized
as Catch-up Salary Deferral Contributions). Any such salary deferral agreement
shall be an agreement in a form satisfactory to the Committee to prospectively
receive Considered Compensation from the Employer in a reduced amount and to
have the Employer contribute an amount equal to the amount of the reduction to
the Trust on account of the Participant. Any such salary deferral agreement
shall be revocable in accordance with its terms, provided that no revocation
shall be retroactive or permit payment to the Participant of the amount required
to be contributed to the Trust. A Participant’s or former Participant’s right to
benefits attributable to Salary Deferral Contributions made to the Plan on his
behalf shall be nonforfeitable.
This paragraph shall be effective January 1, 2007. Except as provided below,
each Employee who first becomes employed by the Employer on or after January 1,
2007 and who satisfies the requirements of Section 3.1 shall have three percent
(3%) of his Considered Compensation automatically deducted from his pay as a
Salary Deferral Contribution to this Plan (the “Automatic Deduction”). No
Automatic Deduction shall be made with respect to an Employee if (a) the
Employee affirmatively elects a different level of Salary Deferral Contributions
in accordance with the provisions of this Plan or (b) the Employee affirmatively
elects not to make Salary Deferral Contributions in accordance with the
provisions of this Plan.
The maximum amount a Participant may elect to reduce his Considered Compensation
under his salary deferral agreement and have contributed to the Plan on a
pre-tax basis shall be determined by the Committee, in its sole discretion from
time to time. The election to have Salary Deferral Contributions made, the
ability to change the rate of Salary Deferral Contributions, the right to
suspend Salary Deferral Contributions, and the manner of commencing new Salary
Deferral Contributions shall be permitted under any uniform method determined by
the Committee from time to time.
3.02 Catch-up Salary Deferral Contributions. The Employer shall make a Catch-up
Salary Deferral Contribution in an amount equal to the amounts by which its
Catch-up Eligible Participants’ Considered Compensation was reduced as a result
of salary deferral agreements authorizing Catch-up Salary Deferral Contributions
(to the extent that their deferrals are properly characterized as Catch-up
Salary Deferral Contributions). Any such salary deferral agreement shall be an
agreement in a form satisfactory to the Committee to prospectively receive
Considered Compensation from the Employer in a reduced amount and to have the
Employer contribute an amount equal to the amount of the reduction to the Trust
on behalf of the Catch-up Eligible Participant. Further, any such salary
deferral agreement shall be revocable in accordance with its terms, provided
that no revocation shall be retroactive or permit payment to the Participant of
the amount required to be contributed to the Trust. A Participant’s or former
Participant’s right to benefits derived from Catch-up Salary Deferral
Contributions made to the Plan on his behalf shall be nonforfeitable.

 

III-1



--------------------------------------------------------------------------------



 



Catch-up Salary Deferral Contributions on behalf of a Catch-up Eligible
Participant shall be permitted to the extent that the Catch-up Salary Deferral
Contributions do not exceed the lesser of (a) the “applicable dollar amount”
under section 414(v) of the Code for the Plan Year (as adjusted from time to
time by the Secretary of Treasury), or (b) an amount equal to the Participant’s
Annual Compensation for the Plan Year minus the Catch-up Eligible Participant’s
Salary Deferral Contributions for the Plan Year.
A final determination as to whether amounts deferred under the Plan by a
Catch-up Eligible Participant are properly characterized as Salary Deferral
Contributions or Catch-up Salary Deferral Contributions for a Plan Year shall be
made as of the end of the Plan Year. To the extent that amounts deferred under
the Plan on a pre-tax basis at the election of a Catch-up Eligible Participant
exceed the least of (a) the lowest statutory limit on Salary Deferral
Contributions (including limits imposed under sections 401(a)(30) and 415 of the
Code), (b) the maximum limitation on Salary Deferral Contributions, if any,
imposed by the Committee pursuant to Section 3.01, or (c) the highest amount of
Salary Deferral Contributions on behalf of the Catch-up Eligible Participant
that may be retained in the Plan under the rules of section 401(k)(8)(C) of the
Code, the amounts deferred shall be characterized as Catch-up Salary Deferral
Contributions. Any amounts deferred under the Plan on a pre-tax basis at the
election of a Catch-up Eligible Participant that are not properly characterized
as Catch-up Salary Deferral Contributions pursuant to the rules of the preceding
sentence shall be characterized as Salary Deferral Contributions for all
purposes under the Plan.
3.03 After-Tax Contributions. To the extent permitted by the Committee, each
Participant may make voluntary after-tax contributions to the Plan through
payroll deductions. A Participant’s or former Participant’s right to benefits
attributable to After-Tax Contributions made to the Plan on his behalf shall be
nonforfeitable.
The maximum amount a Participant may elect to contribute to the Plan on an
after-tax basis shall be determined by the Committee from time to time. The
election to have After-Tax Contributions made, the ability to change the rate of
After-Tax Contributions, the right to suspend After-Tax Contributions, and the
manner of commencing new After-Tax Contributions shall be permitted under any
uniform method determined by the Committee from time to time.
3.04 Matching Contributions. Each Employer will make a Matching Contribution on
behalf of each of its Employees who is a Participant in an amount equal to
50 percent of the first five percent of such Participant’s Considered
Compensation contributed to the Plan pursuant to such Participant’s Salary
Deferral Contributions. A Participant shall not be entitled to a Matching
Contribution on any After-Tax Contributions contributed for periods beginning
after December 31, 2006.
3.05 Supplemental Contributions. Each Employer may contribute for a Plan Year a
Supplemental Contribution to be allocated among Participants in such amount, if
any, as shall be determined by the Employer. The rate of the Supplemental
Contribution need not be uniform among all divisions of the Employer.

 

III-2



--------------------------------------------------------------------------------



 



3.06 Rollover Contributions and Plan-to-Plan Transfers. The Committee may permit
Rollover Contributions by Participants and/or direct transfers to or from
another qualified plan on behalf of Participants from time to time. If Rollover
Contributions and/or direct transfers to or from another qualified plan are
permitted, the opportunity to make those contributions and/or direct transfers
must be made available to Participants on a nondiscriminatory basis. For this
purpose only, all Employees who are included in a classification of Employees
who are eligible to participate in the Plan shall be considered to be
Participants of the Plan even though they may not have met the Active Service
requirements for eligibility. However, they shall not be entitled to elect to
have Salary Deferral Contributions made or to share in Employer Contributions or
forfeitures unless and until they have met the requirements for eligibility,
contributions and allocations. A Rollover Contribution shall not be accepted
unless it is directly rolled over to the Plan in a rollover described in section
401(a)(31) of the Code. A Participant shall not be permitted to make a Rollover
Contribution if the property he intends to contribute is for any reason
unacceptable to the Trustee. A Participant’s or former Participant’s right to
benefits attributable to his Rollover Contributions made to the Plan shall be
nonforfeitable.
3.07 QNECS — Extraordinary Employer Contributions. Any Employer may make a QNEC
in such amount, if any, as shall be determined by it. A Participant’s or former
Participant’s right to benefits attributable to QNECs made to the Plan on his
behalf shall be nonforfeitable. In no event will QNECs be distributed before
Salary Deferral Contributions may be distributed from the Plan.
3.08 Restoration Contributions. The Employer shall, for each Plan Year, make a
restoration contribution in an amount equal to the sum of (a) such amount, if
any, as shall be necessary to fully restore all Matching Contribution Accounts
and Supplemental Contribution Accounts required to be restored pursuant to the
provisions of Section 9.02 after the application of all forfeitures available
for such restoration; plus (b) an amount equal in value to the value of
forfeited benefits required to be restored under Section 9.03, after the
application of all forfeitures available for such restoration.
3.09 Restorative Payments. If due to an oversight or inadvertent error an
Employer fails to make a Contribution to the Plan on behalf of a Participant or
former Participant, as soon as administratively practicable following the
Employer’s discovery of the error, the Employer shall make a restorative payment
to the Plan on behalf of the Participant or former Participant in an amount
equal to the amount of required Contributions the Employer should have made to
the Plan on behalf of the Participant or former Participant plus interest
thereon (both determined in a manner that is consistent with then current
guidance from the Department of Treasury concerning such restorative payments)
after the application of forfeitures available for such restoration.
3.10 Nondeductible Contributions Not Required. Notwithstanding any other
provision of the Plan, no Employer shall be required to make any contribution
that would be a “nondeductible contribution” within the meaning of section 4972
of the Code.
3.11 Form of Payment of Contributions. Contributions may be paid to the Trustee
either in cash or in qualifying employer securities (as such term is defined in
section 407(d) of ERISA) or any combination thereof, provided that payment may
not be made in any form constituting a prohibited transaction under section 4975
of the Code or section 406 of ERISA.

 

III-3



--------------------------------------------------------------------------------



 



3.12 Deadline for Payment of Contributions. Salary Deferral Contributions,
Catch-up Salary Deferral Contributions, and After-Tax Contributions shall be
paid to the Trustee in installments. The installment for each payroll period
shall be paid as soon as administratively feasible. The Matching Contributions,
Supplemental Contributions and QNECs for a Plan Year shall be paid to the
Trustee in one or more installments, as the Employer may from time to time
determine; provided, however, that such contributions may not be paid later than
the time prescribed by law (including extensions thereof) for filing the
Employer’s income tax return for its taxable year ending with or within such
Plan Year.
3.13 Return of Contributions for Mistake, Disqualification or Disallowance of
Deduction. Subject to the limitations of section 415 of the Code, the assets of
the Trust shall not revert to any Employer or be used for any purpose other than
the exclusive benefit of Participants, former Participants and their
Beneficiaries and the reasonable expenses of administering the Plan except:
(a) any Employer Contribution made because of a mistake of fact may be repaid to
the Employer within one year after the payment of the Contribution; and
(b) all Employer Contributions are conditioned upon their deductibility under
section 404 of the Code; therefore, to the extent the deduction is disallowed,
the Contributions may be repaid to the Employer within one year after the
disallowance.
The Employer has the exclusive right to determine if a Contribution or any part
of it is to be repaid or is to remain as a part of the Trust except that the
amount to be repaid is limited, if the Contribution is made by mistake of fact
or if the deduction for the Contribution is disallowed, to the excess of the
amount contributed over the amount that would have been contributed had there
been no mistake or over the amount disallowed. Earnings which are attributable
to any excess contribution cannot be repaid. Losses attributable to an excess
contribution must reduce the amount that may be repaid. All repayments of
Contributions made due to a mistake of fact or with respect to which a deduction
is disallowed are limited so that the balance in a Participant’s or former
Participant’s Account cannot be reduced to less than the balance that would have
been in the Participant’s or former Participant’s Account had the mistaken
amount or the amount disallowed never been contributed.

 

III-4



--------------------------------------------------------------------------------



 



Article IV
ALLOCATION AND VALUATION OF ACCOUNTS
4.01 Information Statements from Employer. Upon request by the Committee, the
Employer shall provide the Committee with a schedule setting forth the amount of
its Salary Deferral Contribution, Supplemental Contribution, QNEC, and
restoration contribution; the names of its Participants, the number of years of
Active Service of each of its Participants and former Participants, the amount
of Considered Compensation and Annual Compensation paid to each Participant and
former Participant, and the amount of Considered Compensation and Annual
Compensation paid to all its Participants and former Participants. Such
schedules shall be conclusive evidence of such facts.
4.02 Allocation of Salary Deferral Contributions. The Committee or its designee
shall allocate the Salary Deferral Contribution among the Participants by
allocating to each Participant the amount by which his Considered Compensation
was reduced pursuant to a salary deferral agreement (as described in
Section 3.01) and shall credit each such Participant’s share to his Salary
Deferral Contribution Account.
4.03 Allocation of Catch-up Salary Deferral Contribution. The Committee shall
allocate the Catch-up Salary Deferral Contribution among the Participants by
allocating to each Participant the amount by which his Considered Compensation
was reduced pursuant to a salary deferral agreement under Section 3.02 and shall
credit each such Participant’s share to his Catch-up Salary Deferral
Contribution Account.
4.04 Allocation of After-Tax Contributions. The Committee or its designee shall
allocate After-Tax Contributions made by a Participant in the amount of such
After-Tax Contributions and shall credit such After-Tax Contributions to the
Participant’s After-Tax Contribution Account.
4.05 Allocation of Matching Contributions. The Committee or its designee shall
separately allocate the Matching Contribution made by an Employer among the
Employer’s Participants in the proportion which the matched Salary Deferral
Contributions, matched Catch-up Salary Deferral Contributions, and, for periods
beginning before January 1, 2007, matched After-Tax Contributions of each such
Participant bear to the total matched Salary Deferral Contributions, matched
Catch-up Salary Deferral Contributions, and, for periods beginning before
January 1, 2007, matched After-Tax Contributions of all such Participants. Each
Participant’s proportionate share shall be credited to his Matching Contribution
Account.
4.06 Allocation of Supplemental Contributions. For each Plan Year, the Committee
or its designee shall allocate the Supplemental Contribution made by an Employer
among the Participants who are employed by the Employer during the Plan Year,
based upon each such Participant’s Considered Compensation paid by the Employer
as compared to the Considered Compensation for all such Participants employed by
the Employer and eligible for the allocation.
4.07 Allocation of QNECs. The Committee or its designee shall separately
allocate the QNEC among the Non-Highly Compensated Employees who are
Participants based upon each such Participant’s Considered Compensation as
compared to the Considered Compensation of all such Participants.

 

IV-1



--------------------------------------------------------------------------------



 



4.08 Allocation of Forfeitures. At the time a forfeiture occurs pursuant to
Article IX, Section A.3.3 of Appendix A, the amount forfeited will first be used
to reinstate any Account required to be reinstated under Article IX, and any
remaining amount will be applied to reduce the Employer’s obligation to make
future Matching Contributions or Supplemental Contributions. However, in no
event will amounts forfeited pursuant to Section A.3.3 of Appendix A be
allocated to the Accounts of Participants whose Matching Contributions are
forfeited pursuant to Section A.3.3 of Appendix A.
4.09 Valuation of Accounts. A Participant’s or former Participant’s Accounts
shall be valued by the Trustee at fair market value on each Valuation Date. The
earnings and losses attributable to any asset in the Trust will be allocated
solely to the Account of the Participant or former Participant on whose behalf
the investment in the asset was made. In determining the fair market value of
the Participant’s or former Participant’s Accounts, the Trustee shall utilize
such sources of information as it may deem reliable including, but not limited
to, stock market quotations, statistical evaluation services, newspapers of
general circulation, financial publications, advice from investment counselors
or brokerage firms, or any combination of sources which in the opinion of the
Trustee will provide the price such assets were last traded at on a registered
stock exchange; provided, however, that with respect to regulated investment
company shares, the Trustee shall rely exclusively on information provided to it
by the investment adviser to such funds.
4.10 No Rights Unless Otherwise Prescribed. No allocations, adjustments,
credits, or transfers shall ever vest in any Participant or former Participant
any right, title, or interest in the Trust except at the times and upon the
terms and conditions set forth in the Plan.

 

IV-2



--------------------------------------------------------------------------------



 



Article V
BENEFITS
5.01 Benefit Upon a Separation From Service or Retirement. Upon his Separation
From Service, a Participant or former Participant is entitled to receive his
Nonforfeitable Interest in his Account balances.
5.02 Death Benefit. If a Participant or former Participant dies, the death
benefit payable to his Beneficiary shall be the Participant’s Nonforfeitable
Interest in 100 percent of the remaining amount of his Account balances.
5.03 Distribution Method. Any distribution under the Plan shall be made in the
form of a single sum in cash.
5.04 Payment Upon or Following Separation From Service.
(a) Immediate Payment of Small Amount Upon Separation From Service. Each
Participant or former Participant whose Nonforfeitable Interest in his Account
balance at the time of a distribution to him on account of his Separation From
Service is, in the aggregate, less than or equal to $1,000.00, shall be paid in
the form of an immediate single sum cash payment and/or as a Direct Rollover, as
elected by him under Section 5.05. However, if a Distributee who is subject to
this Section does not furnish instructions in accordance with Plan procedures to
directly roll over his Plan benefit within 45 days after he has been given
direct rollover procedures or forms, he will be deemed to have elected to
receive an immediate lump sum cash distribution of his entire Plan benefit. If a
Participant’s or former Participant’s Nonforfeitable Interest in his Account
balance payable upon his Separation From Service is zero (because he has no
Nonforfeitable Interest in his Account balance), he will be deemed to receive an
immediate distribution of his entire Nonforfeitable Interest in his Account
balance.
(b) Age 65. Each Participant or former Participant who has Separated From
Service and who has not elected to receive a distribution of his entire
Nonforfeitable Interest in his Account Balance, shall, upon the attainment of
age 65, be paid in the form of an immediate single sum cash payment and/or as a
Direct Rollover, as elected by him under Section 5.05. If a Distributee who is
subject to this Section does not furnish instructions in accordance with Plan
procedures to directly roll over his Plan benefit within 45 days after he has
been given direct rollover procedures or forms, he will be deemed to have
elected to receive an immediate lump sum cash distribution of his entire
Nonforfeitable Interest in his Account Balance.
5.05 Direct Rollover Option. To the extent required under Regulations, a
Distributee has the right to direct that any portion of his Eligible Rollover
Distribution will be directly paid to an Eligible Retirement Plan specified by
him that will accept the Eligible Rollover Distribution.

 

V-1



--------------------------------------------------------------------------------



 



5.06 Required Distributions. Notwithstanding any other provision of the Plan,
any benefit payable under the Plan shall be distributed, or commence to be
distributed, in compliance with the following provisions:
(a) Required Distributions for Certain Persons Who are 701/2 or Older. Unless a
Participant’s or former Participant’s entire Nonforfeitable Interest in his Plan
benefit is distributed to him in a single sum no later than his Required
Beginning Date, the Participant’s or former Participant’s Nonforfeitable
Interest in his Plan benefit must begin to be distributed, not later than his
Required Beginning Date, over the life of the Participant or former Participant,
or the joint lives of the Participant or former Participant and his
Section 401(a)(9) Beneficiary, or over a period not extending beyond the life
expectancy of the Participant or former Participant or the joint and last
survivor expectancy of the Participant or former Participant and his
Section 401(a)(9) Beneficiary. The distribution required to be made on or before
the Participant’s or former Participant’s Required Beginning Date shall be the
distribution required for his first Distribution Calendar Year. The minimum
required distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s or former Participant’s Required Beginning Date occurs must be
made on or before December 31 of that Distribution Calendar Year. In the case of
a benefit payable in a form other than a single sum, the amount that must be
distributed for a Distribution Calendar Year is an amount equal to the amount
specified in Paragraph (b) of this Section.
(b) Required Minimum Distributions. If a Participant’s or former Participant’s
Required Beginning Date is before the date on which he incurs a Separation From
Service, the Participant or former Participant (if he is then alive) must be
paid either the entire amount credited to his Account or annual distributions
from the Plan in the amounts required under section 401(a)(9) of the Code and
Regulations thereunder commencing no later than his Required Beginning Date
until his entire interest under the Plan has been distributed under this
Article XI. The distribution required to be made on or before the Participant’s
or former Participant’s Required Beginning Date shall be the distribution
required for his first Distribution Calendar Year. The minimum required
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the
Participant’s or former Participant’s Required Beginning Date occurs must be
made on or before December 31 of that Distribution Calendar Year. The amount
that must be distributed for a Distribution Calendar Year is an amount equal to
(1) the Participant’s or former Participant’s Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year, increased by any contributions or forfeitures allocated and made
to the Account during such immediately preceding calendar year after the
Valuation Date, and decreased by distributions made during such immediately
preceding calendar year after the Valuation Date, divided by (2) the
Participant’s or former Participant’s Applicable Distribution Period.
(c) Distribution Deadline for Death Benefit When Participant or Former
Participant Dies Before His Distributions Begin. If a Participant or former
Participant dies before the date distribution of his Nonforfeitable Interest in
his Plan benefit begins, his entire Nonforfeitable Interest in his Plan benefit
will be distributed, or begin to be distributed, to his Section 401(a)(9)
Beneficiary no later than as follows:

 

V-2



--------------------------------------------------------------------------------



 



(1) If the Participant’s or former Participant’s surviving Spouse is the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary, then
distributions to the surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant or former
Participant died, or by December 31 of the calendar year in which the
Participant or former Participant would have attained age 70 1/2, if later.
(2) If the Participant’s or former Participant’s surviving Spouse is not the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary and the
payment of Plan death benefits to the Section 401(a)(9) Beneficiary will not be
in the form of a single sum, then distributions to the Section 401(a)(9)
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant or former Participant died.
(3) If the Participant’s or former Participant’s surviving Spouse is the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary, and
the payment of a Plan death benefit to the Section 401(a)(9) Beneficiary will be
in the form of a single sum, then the Participant’s or former Participant’s
entire Nonforfeitable Interest in his Plan benefit will be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s or former Participant’s death.
(4) If there is no Section 401(a)(9) Beneficiary as of September 30 of the
calendar year following the calendar year of the Participant’s or former
Participant’s death, then the Participant’s or former Participant’s entire
Nonforfeitable Interest in his Plan benefit will be distributed by December 31
of the calendar year containing the fifth anniversary of the Participant’s or
former Participant’s death.
(5) If the Participant’s or former Participant’s surviving Spouse is the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary and the
surviving Spouse dies after the Participant or former Participant but before
distributions to the surviving Spouse begin, this Section 5.06(c), other than
Section 5.06(c)(1), will apply as if the surviving Spouse were the Participant.
Unless the Participant’s or former Participant’s interest is distributed in a
single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
Paragraph (b) of this Section.
(d) Distribution of Death Benefit When Participant or Former Participant Dies On
or After His Required Beginning Date. If a Participant or former Participant
dies on or after his Required Beginning Date, his Plan benefit must be
distributed to his Section 401(a)(9) Beneficiary at least as rapidly as the
method of payment of minimum required distributions being used as of the date of
his death.

 

V-3



--------------------------------------------------------------------------------



 



(e) Limitations on Death Benefits. Benefits payable under the Plan shall not be
provided in any form that would cause a Participant’s or former Participant’s
death benefit to be more than incidental. Any distribution required to satisfy
the incidental benefit requirement shall be considered a required distribution
for purposes of section 401(a)(9) of the Code.
(f) Compliance with Section 401(a)(9). All distributions under the Plan will be
made in accordance with the requirements of section 401(a)(9) of the Code and
all Regulations promulgated thereunder, including, effective January 1, 2001,
until January 1, 2003, Regulations that were proposed in January of 2001 but not
including Regulations that were proposed prior to January of 2001; and
including, effective January 1, 2003, the Final Section 401(a)(9) Regulations,
including sections 1.401(a)(9)-1 through 1.401(a)(9)-9 of the Final
Section 401(a)(9) Regulations. The provisions of the Plan reflecting section
401(a)(9) of the Code override any distribution options in the Plan inconsistent
with section 401(a)(9) of the Code.
(g) Compliance with Section 401(a)(14). Unless the Participant or former
Participant otherwise elects, the payment of benefits under the Plan to the
Participant or former Participant will begin not later than the 60th day after
the close of the Plan Year in which occurs the latest of (a) the date on which
the Participant or former Participant attains the later of age 62 or Retirement
Age, (b) the tenth anniversary of the year in which the Participant or former
Participant commenced participation in the Plan, or (c) the Participant’ or
former Participant’s Separation From Service.
5.07 Consent to Distribution. Notwithstanding any other provision of the Plan,
no benefit shall be distributed or commence to be distributed to a Participant
or former Participant prior to his attainment of age 65 without his consent,
unless the benefit is payable immediately under Section 5.04. Any such consent
shall be valid only if given not more than 90 days prior to the Participant’s or
former Participant’s Benefit Commencement Date and after his receipt of the
notice regarding benefits described in Section 5.08(a).
5.08 Information Provided to Participants. Information regarding the form of
benefits available under the Plan shall be provided to Participants or former
Participants in accordance with the following provisions:
(a) General Information. The Sponsor shall provide each Participant or former
Participant with a written general explanation of the Participant’s or former
Participant’s right, if any, to defer receipt of the distribution.
(b) Time for Giving Notice. The written general explanation or description
regarding any optional forms of benefit available under the Plan shall be
provided to a Participant or former Participant no less than 30 days and no more
than 90 days before his Benefit Commencement Date unless he legally waives this
requirement.
(c) Exception for Participants with Small Benefit Amounts. Notwithstanding the
preceding provisions of the Section, no information regarding any optional forms
of benefit otherwise available under the Plan shall be provided to the
Participant or former Participant if his benefit is payable in a single sum
under Section 5.04.

 

V-4



--------------------------------------------------------------------------------



 



5.09 Designation of Beneficiary. Each Participant and former Participant has the
right to designate and to revoke the designation of his Beneficiary or
Beneficiaries. Each designation or revocation must be evidenced in the form
required by the Committee, signed by the Participant or former Participant and
filed with the Committee or its designee. If no designation is on file at the
time of a Participant’s or former Participant’s death or if the Committee
determines that the designation is ineffective, the designated Beneficiary shall
be the Participant’s or former Participant’s Spouse, if living, or if not, the
executor, administrator or other personal representative of the Participant’s or
former Participant’s estate. If a Participant or former Participant is
considered to be married under local law, his designation of any Beneficiary,
other than his Spouse, shall not be valid unless the Spouse acknowledges in
writing or such form as required by the Committee that the Spouse understands
the effect of the Participant’s or former Participant’s beneficiary designation
and consents to it. The consent must be to a specific Beneficiary. The
acknowledgement and consent must be filed with the Committee or its designee,
signed by the Spouse and at least two witnesses, one of whom must be a member of
the Committee or a notary public. However, if the Spouse cannot be located or
there exist other circumstances as described in sections 401(a)(11) and
417(a)(2) of the Code, the requirement of the Participant’s or former
Participant’s Spouse’s acknowledgement and consent may be waived. If a
Beneficiary other than the Participant’s or former Participant’s Spouse is
named, the designation shall become invalid if the Participant or former
Participant is later determined to be married under local law, the Participant’s
or former Participant’s missing Spouse is located or the circumstances which
resulted in the waiver of the requirement of obtaining the consent of his Spouse
no longer exist.
5.10 Distributions to Minors and Incapacitated Persons. If the Committee
determines that any person to whom a payment is due is a minor or is unable to
care for his affairs because of physical or mental disability, it shall have the
authority to cause the payments to be made to the Spouse, brother, sister or
other person the Committee determines to have incurred, or to be expected to
incur, expenses for that person unless a prior claim is made by a qualified
guardian or other legal representative. The Committee and the Trustee shall not
be responsible to oversee the application of those payments. Payments made
pursuant to this power shall be a complete discharge of all liability under the
Plan and the Trust and the obligations of the Employer, the Trustee, the Trust
and the Committee.
5.11 Distributions Pursuant to Qualified Domestic Relations Orders. The
Committee will instruct the Trustee to pay benefits in accordance with the terms
of any order that has been determined, in accordance with Plan procedures, to be
a Qualified Domestic Relations Order. A Qualified Domestic Relations Order may
require the payment of an immediate cash lump sum to an alternate payee even if
the Participant or former Participant is not then entitled to receive an
immediate payment of Plan benefits.

 

V-5



--------------------------------------------------------------------------------



 



5.12 Claims Review Procedures; Claims Appeal Procedures.
(a) Claims Review Procedures. When a benefit is due, the Claimant should submit
a claim in accordance with procedures prescribed by the Committee. Under normal
circumstances, the Committee or its designee will make a final decision as to a
claim within 90 days after receipt of the claim. If the Claimant is notified in
writing during the initial 90-day period, the period may be extended up to
180 days after the initial receipt of the claim. The written notice must
indicate the circumstances necessitating the extension and the anticipated date
for the final decision. If a claim is denied during the claims period, the
Claimant must be notified in writing, and the written notice must set forth in a
manner calculated to be understood by the Claimant:
(i) the specific reason or reasons for denial;
(ii) specific reference to the Plan provisions on which the denial is based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv) an explanation of the Plan claims review procedures and time limits,
including a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA.
If a decision is not given to the Claimant within the claims review period, the
claim is treated as if it were denied on the last day of the claims review
period.
(b) Claims Appeals Procedures. If a Claimant’s claim made pursuant to
Section 5.12(a) is denied and he wants a review, he must apply to the Committee
or its designee in writing. That application can include any arguments, written
comments, documents, records, and other information relating to the claim for
benefits. In addition, the Claimant is entitled to receive on request and free
of charge reasonable access to and copies of all information relevant to the
claim. For this purpose, “relevant” means information that was relied on in
making the benefit determination or that was submitted, considered or generated
in the course of making the determination, without regard to whether it was
relied on, and information that demonstrates compliance with the Plan’s
administrative procedures and safeguards for assuring and verifying that Plan
provisions are applied consistently in making benefit determinations. The review
must take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether the
information was submitted or considered in the initial benefit determination.
The Claimant may either represent himself or appoint a representative, either of
whom has the right to inspect all documents pertaining to the claim and its
denial. The Committee or its designee can schedule any meeting with the Claimant
or his representative that it finds necessary or appropriate to complete its
review.
(c) This Section does not apply in connection with determinations as to whether
a Participant or former Participant has incurred a Disability. Rather, such
determinations shall be subject to the procedures specified in Section 5.13.
5.13 Disability Benefit Claims Procedure.
(a) Disability Benefit Initial Determination Procedure. In the case of a claim
for Disability benefits, the Claimant should submit a claim to the office
designated by the Committee to receive claims. Under normal circumstances, the
Claimant shall be notified of any Disability claims denial (wholly or partially)
within 45 days after receipt of the claim.

 

V-6



--------------------------------------------------------------------------------



 



The initial 45-day Disability claims determination period may be extended by a
period not to exceed an additional 30 days, if it is determined that such
extension is necessary due to matters beyond the control of the Committee or its
designee. If the initial Disability claims determination period is extended, the
Claimant shall, prior to the expiration of the initial 45 day Disability claims
determination period, be notified in writing of the extension and of the
circumstances requiring the extension of the Disability claims determination
period.
If, prior to the end of the first 30-day extension, it is determined that, due
to matters beyond the control of the Plan, a decision cannot be rendered within
the extension period, the Disability claims determination period may be extended
for an additional 30 days, provided that, prior to the expiration of the first
30-day extension period, the Claimant is notified in writing of the
circumstances requiring the extension and the date on which the Plan expects to
render a decision. In the case of any notice extending the Disability claims
determination period, the notice must be in writing and shall specifically
explain the standards on which the entitlement to a benefit is based; the
unresolved issues that prevent a determination on a claim; additional
information that is needed to resolve those issues; and, if additional
information is required from the Claimant, a statement as to the amount of time
the Claimant has to supply that information.
Calculation of Time Periods. The period of time within which a Disability
benefit determination is required to be made shall begin on that date the claim
is filed in accordance with this Section, without regard to whether all the
information necessary to make the Disability benefits determination accompanies
the filing. In the event the Disability claims determination period is extended
due to the Claimant’s failure to submit information necessary to such
determination, the Disability claims determination period shall be tolled from
the date on which the notification of the extension is sent to the Claimant
until the date on which the Claimant responds to the request for additional
information. The Claimant shall be afforded at least 45 days from receipt of the
notice of extension to provide the specified information. If the Claimant fails
to supply the specified information within the 45-day period, the claim
determination process shall continue and the specified information shall be
deemed not to exist.
(b) Disability Claims Appeal Procedure. If a Claimant’s claim for a Disability
benefit is denied (in whole or in part), he is entitled to a full and fair
review of that denial. A full and fair review of a Disability benefit claim
denial shall provide the Claimant with 180 days from the receipt of any adverse
claim determination to appeal the denial. If the Claimant does not file an
appeal within 180 days of the adverse claim determination, such denial becomes
final.

 

V-7



--------------------------------------------------------------------------------



 



Under the full and fair review, the Claimant shall be afforded an opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits to the reviewing fiduciary. The Claimant shall be
entitled to receive upon request and free of charge reasonable access to and
copies of all information relevant to the claim. For purposes of a Disability
benefit claim denial, the term “relevant” shall mean information that was relied
on in making the benefit determination or that was submitted, considered or
generated in the course of making the determination, without regard to whether
it was relied on, and information that demonstrates compliance with the Plan’s
administrative procedures and safeguards for assuring and verifying that Plan
provisions are applied consistently in making benefit determinations. For this
purpose, the term “relevant” shall also include a statement of policy or
guidance with respect to the Plan concerning the Disability benefit for the
diagnoses of the Claimant, without regard to whether such advice or statement
was relied upon in making the claims determination. The review of a benefit
claim denial shall not afford any deference to the initial adverse claim
determination.
The review of the Disability claims denial shall be conducted by the appropriate
named fiduciary who is neither the named fiduciary who made the initial adverse
claim determination nor subordinate to such individual.
In reviewing a denial of a claim for a Disability benefit, in which the denial
was based in whole or in part on medical judgement, the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgement. The health care professional consulted upon review of an adverse
benefit claim denial shall be neither the health care professional that was
consulted in connection with the adverse benefit determination that is the
subject of the appeal nor a subordinate of any such individual. The reviewing
fiduciary shall provide the identification of the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with Claimant’s
Disability benefit claim denial, without regard as to whether the advice was
relied upon in making the benefit determination.
The appropriate reviewing fiduciary must take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard as to whether the information was submitted or
considered in the initial benefit determination. The Claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The reviewing
fiduciary can schedule any meeting with the Claimant or his representative that
it finds necessary or appropriate to complete its review.
If a timely request is made, the reviewing fiduciary shall notify the Claimant
of the determination upon appeal within 45 days after receipt of the request for
review (without regard to whether all the information necessary to make the
benefit determination accompanies the filing). The reviewing fiduciary retains
the authority to unilaterally extend the initial 45-day review period by a
period not to exceed an additional 45 days, if the fiduciary determines that
special circumstances exist requiring additional time for reviewing the claim.
If the initial review period is extended by the unilateral action of the
appropriate reviewing fiduciary, the fiduciary shall, prior to the expiration of
the initial 45 day review period, notify the Claimant in writing of the
extension. The written notice of extension shall identify the special
circumstances necessitating the extension and provide the anticipated date by
which the Plan expects to render the determination on review.

 

V-8



--------------------------------------------------------------------------------



 



Calculation of Time Periods Upon Appeal. The period of time within which a
determination on a Disability claims appeal is required to be made shall begin
on that date the appeal is filed in accordance with this Section, without regard
to whether all the information necessary to make the Disability benefits
determination accompanies the filing. In the event the Disability claims review
period is extended due to the Claimant’s failure to submit information necessary
to such determination, the Disability claims review period shall be tolled from
the date on which the notification of the extension is sent to the Claimant
until the date on which the Claimant responds to the request for additional
information. The Claimant shall be afforded at least 45 days from receipt of the
notice of extension to provide the requested information. If the Claimant fails
to supply the requested information within the 45-day period, the claims review
process shall continue and the specified information shall be deemed not to
exist.
The reviewing fiduciary shall provide the Claimant with a written notice of the
Plan’s benefit determination upon review. The notice shall set forth the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA. The notice shall also include the following statement,
“You and the Plan may have other voluntary alternative dispute resolution
options, such as mediation. One way to find out what may be available is to
contact your local U.S. Department of Labor Office and your State insurance
regulatory agency.”
If a decision is not given to the Claimant within the review period, the claim
is treated as if it were denied on the last day of the review period.
The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the reviewing
fiduciary must make its decision, under normal circumstances, within 60 days of
the receipt of the request for review. However, if the reviewing fiduciary
notifies the Claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. The written notice must indicate the circumstances
necessitating the extension and the anticipated date for the final decision. All
decisions of the reviewing fiduciary must be in writing and must include the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA. If a decision is not given to the Claimant within the review period, the
claim is treated as if it were denied on the last day of the review period.

 

V-9



--------------------------------------------------------------------------------



 



Article VI
LOANS
Except as specified below, the Committee may direct the Trustees to make loans
to Participants (and Beneficiaries who are “parties in interest” within the
meaning of ERISA) who have Nonforfeitable Interests in their Account balances.
The Committee will be responsible for administering the Plan loan program. All
loans will comply with the following requirements:
(a) All loans will be made solely from the Participant’s or Beneficiary’s
Account.
(b) Loans will be available on a nondiscriminatory basis to all Beneficiaries
who are “parties in interest” within the meaning of ERISA, and to all
Participants.
(c) Loans will not be made for less than $1,000.00. A Participant may not have
more than one loan (either a general purpose loan or residential loan)
outstanding at any given time.
(d) The maximum amount of a loan may not exceed the lesser of (A) $50,000.00
reduced by the person’s highest outstanding loan balance from the Plan during
the preceding one-year period, or (B) one-half of the person’s Nonforfeitable
Interest in his Account balance under the Plan determined as of the date on
which the loan is approved by the Committee.
(e) Any loan from the Plan will be evidenced in such form (signed by the person
applying for the loan in accordance with procedures established by the
Committee), having such maturity, bearing such rate of interest, and containing
such other terms as the Committee will require by uniform and nondiscriminatory
rules consistent with this Article and proper lending practices.
(f) All loans will bear a reasonable rate of interest which will be established
by the Committee. In determining the proper rate of interest to be charged, at
the time any loan is made or renewed, the Committee will contact at least two of
the largest banks in the geographic location in which the Participant or
Beneficiary resides to determine what interest rate the banks would charge for a
similar loan taking into account the collateral offered.
(g) Each loan will be fully secured by a pledge of the borrowing person’s
Nonforfeitable Interest in his Account balance. No more than 50 percent of the
person’s Nonforfeitable Interest in his Account balance (determined immediately
after the origination of the loan) will be considered as security for any loan.
(h) The term of the loan will not be less than 18 months. Generally, the term of
the loan will not be more than five years. The Committee may agree to a longer
term (but not more than seven years) only if such term is otherwise reasonable
and the proceeds of the loan are to be used to acquire a dwelling which will be
used within a reasonable time (determined at the time the loan is made) as the
principal residence of the borrowing person.

 

VI-1



--------------------------------------------------------------------------------



 



(i) The terms of each Plan loan agreement will require substantially level
amortization of the loan (with payments not less frequently than quarterly) over
the term of the loan. However, the level amortization requirement will not apply
for a period, not longer than one year (or such longer period as may apply under
the Uniformed Services Employment and Reemployment Rights Act of 1994) that an
eligible borrower is on a bona fide leave of absence, either without pay from
the District or at a rate of pay (after income and employment tax withholding)
that is less than the amount of the installment payments required under the
terms of the loan. However, the loan (including interest that accrues during the
leave of absence) must be repaid by the five-year loan maturity deadline
specified in paragraph (h) above (unless the loan was a home loan described in
paragraph (h) above), and the amount of the installments due after the leave
ends (or, if earlier, after the first anniversary of the leave or such longer
period as may apply under the Uniformed Services Employment and Reemployment
Rights Act of 1994) must not be less than the amount required under the terms of
the original loan.
(j) Except with respect to a former Employee as provided in subsection
(l) herein, a Participant’s loan agreement will require that loan repayments be
made through payroll deductions.
(k) If a person fails to make a required payment within 30 days of the due date
set forth in the loan agreement, the loan will be in default.
(l) If a Participant or former Participant has an outstanding loan from the Plan
at the time of his Separation From Service, the Participant or former
Participant will have the right to elect to continue to repay the loan in
accordance with its terms; provided that if such an election is made such
election shall be irrevocable and the Participant shall not be eligible to
receive a distribution from the Plan until he has fully repaid the loan. A
former Participant with an outstanding loan balance may continue to repay the
loan in accordance with procedures as determined by the Committee. If the
Participant or former Participant does not elect to continue to repay the loan
in accordance with its terms, the outstanding loan principal balance and any
accrued but unpaid interest will become immediately due in full. The Participant
or former Participant will have the right to immediately pay the Trustee that
amount. If the Participant or former Participant fails to repay the loan, the
Trustee will foreclose on the loan and the Participant will be deemed to have
received a Plan distribution of the amount foreclosed upon. The Trustee will not
foreclose upon a Participant’s or former Participant’s Salary Deferral
Contribution Account or Catch-up Salary Deferral Contributions Account until the
Participant’s Separation From Service.
(m) If a Beneficiary defaults on his loan, the Trustee will foreclose on the
loan and the Beneficiary will be deemed to have received a Plan distribution of
the amount foreclosed upon.

 

VI-2



--------------------------------------------------------------------------------



 



(n) No amount that is pledged as collateral for a Plan loan to a Participant
will be available for withdrawal before he has fully repaid his loan.
(o) All interest payments made pursuant to the terms of the loan agreement will
be credited to the borrowing person’s Account and will not be considered as
general earnings of the Trust Fund to be allocated to other Participants.
Notwithstanding the foregoing, if (a) a Participant was a participant in the
Cargill Partnership Plan on December 31, 2003, and had a loan outstanding under
the Cargill Partnership Plan on December 31, 2003, and (b) the loan note and all
other rights with respect to such loan held by or for the Cargill Partnership
Plan are rolled over to the Plan, then such loan shall be continued under the
Plan, and shall be administered under the terms and provisions applicable to the
loan under the loan agreement and the Cargill Partnership Plan documents
applicable to such loan in effect as of December 31, 2003.
Notwithstanding clause (c) above, a Participant who was a participant in the
TruSeal Plan on December 31, 2006, and who had two loans outstanding under the
TruSeal Plan on such date, shall be permitted to maintain the two loans under
this Plan under the terms and provisions applicable to the loan under the loan
agreement and the TruSeal Plan documents applicable to such loan in effect as of
December 31, 2006; provided, however, that such a Participant shall not be
permitted to apply for a new loan under the Plan until the Participant has fully
repaid both of the loans.

 

VI-3



--------------------------------------------------------------------------------



 



Article VII
IN-SERVICE DISTRIBUTIONS
7.01 In-Service Financial Hardship Distributions.
(a) General. Prior to his Separation From Service, a Participant is entitled to
receive a distribution from his Salary Deferral Contribution Account (except for
income that was not credited to his Salary Deferral Account as of December 31,
1988), his Catch-up Salary Deferral Contribution Account (except for income
credited to his Catch-up Salary Deferral Contribution Account), his Rollover
Account, his After-Tax Contribution Account, his Nonforfeitable Interest in his
Matching Contribution Account and his Nonforfeitable Interest in his
Supplemental Contribution Account in the event of an immediate and heavy
financial need incurred by the Participant and the Committee’s determination
that the withdrawal is necessary to alleviate that hardship.
(b) Permitted Reasons For Financial Hardship Distributions. A distribution shall
be made on account of financial hardship only if the distribution is for:
(i) expenses for (or necessary to obtain) medical care that would be deductible
under section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income)
(ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments),
(iii) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant,
his Spouse, children or dependents (as defined in section 152 of the Code,
without regard to section 152(b)(1), (b)(2) and (d)(1)(B) of the Code);
(iv) payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on that residence,
(v) payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in section 152 of the Code,
without regard to section 152(d)(1)(B) of the Code);
(vi) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).; or
(vii) any other event added to this list by the Commissioner of Internal
Revenue.

 

VII-1



--------------------------------------------------------------------------------



 



(c) Amount. A distribution to satisfy an immediate and heavy financial need
shall not be made in excess of the amount of the immediate and heavy financial
need of the Participant and the Participant must have obtained all
distributions, other than hardship distributions, and all nontaxable (at the
time of the loan) loans currently available under all plans maintained by the
Employer. The amount of a Participant’s immediate and heavy financial need
includes any amounts necessary to pay any federal, state or local income taxes
or penalties reasonably anticipated to result from the financial hardship
distribution.
(d) Suspension of Participation in Certain Benefit Programs. The Participant’s
hardship distribution shall terminate his right to have the Employer make any
Salary Deferral Contributions on his behalf until the next time Salary Deferral
Contributions are permitted after (1) the lapse of 12 months following the
hardship distribution, and (2) his timely filing of a written request to resume
his Salary Deferral Contributions. In addition, for 12 months after he receives
a hardship distribution from the Plan, the Participant is prohibited from making
elective contributions and employee contributions to or under all other
qualified and nonqualified plans of deferred compensation maintained by the
Employer, including stock option plans, stock purchase plans and Code section
401(k) cash or deferred arrangements that are part of cafeteria plans described
in section 125 of the Code. However, the Participant is not prohibited from
making contributions to a health or welfare benefit plan, including one that is
part of a cafeteria plan within the meaning of section 125 of the Code.
(e) Order of Distributions. Financial hardship distributions will be made in the
following order: First withdrawals will be made from the Participant’s After-Tax
Contribution Account, then from his Rollover Contribution Account, then from his
Matching Contribution Account, then from his Supplemental Contribution Account,
then from his Salary Deferral Contribution Account, and finally, from his
Catch-up Salary Deferral Contribution Account. A Participant shall not be
entitled to receive a financial hardship distribution of any amount credited to
his QNEC Account.
7.02 In-Service Distribution of After-Tax Contributions and Matching
Contributions.
(a) After-Tax Contributions. Each Participant shall be entitled to withdraw a
portion or all of his After-Tax Contribution Account.
(b) Certain Matching Contributions. A Participant shall be entitled to withdraw
a portion or all of his Nonforfeitable Interest in his Matching Contribution
Account if the Participant has been a Participant in the Plan for five or more
years or the amounts withdrawn from the Matching Contribution Account have been
credited to his Account for a minimum of two years.
(c) Amount and Number of In-Service Distributions. The minimum amount of the
distribution permitted under this Section 7.02 shall be the lesser of $1,000.00
or the total amount which could otherwise be distributed under this
Section 7.02. Also, a Participant may not make another distribution request
under this Section 7.02 for a period of 12 months after receiving a distribution
pursuant to this Section 7.02.

 

VII-2



--------------------------------------------------------------------------------



 



7.03 In-Service Distributions for Participants Who Have Attained Age 591/2.
Prior to his Separation From Service, a Participant who is at least age 591/2 is
entitled to withdraw all or any portion of any vested amounts credited to his
Accounts, including, but not limited to, his Salary Deferral Contribution
Account, his Catch-up Salary Deferral Contribution Account, the Nonforfeitable
Interest in his Matching Contribution Account and the Nonforfeitable Interest in
his Supplement Contribution Account (excluding, however, any amounts in his QNEC
Account).
7.04 Method of Payment. Any distribution made pursuant to this Article VI will
be paid in the form of a single sum in cash.

 

VII-3



--------------------------------------------------------------------------------



 



Article VIII
VESTING
A Participant or former Participant has a fully Nonforfeitable Interest in his
entire Account balance when he (a) incurs a Disability on or prior to the date
of his Separation From Service, (b) attains his Retirement Age on or prior to
the date of his Separation From Service, or (c) incurs a Separation From Service
due to death. A Participant or former Participant shall at all times have a
fully Nonforfeitable Interest in amounts credited to his Salary Deferral
Contribution Account, his Catch-up Salary Deferral Contribution Account, his
QNEC Account, his Rollover Account and his After-Tax Contribution Account. A
Participant or former Participant shall have a Nonforfeitable Interest in the
following percentage of amounts credited to his Matching Contribution Account
and his Supplemental Contribution Account:

          Years of Active Service Completed by the       Participant or Former
Participant   Vested Percentage  
Less than one
    0  
One but less than two
    20  
Two but less than three
    40  
Three but less than four
    60  
Four but less than five
    80  
Five or more
    100  

Subject to the possible application of Section B.2.3 of Appendix B or
Section 13.05, except as specified above, a Participant or former Participant
has no Forfeitable Interest in his Account balance and shall not be entitled to
any benefits under the Plan upon or following his Separation From Service.
Special Rule for Participants who were Participants in the TruSeal Plan. With
respect to amounts credited to his Matching Contribution Account under the
TruSeal Plan on or before December 31, 2006, a Participant or former Participant
who was a participant in the TruSeal Plan shall have a Nonforfeitable Interest
in 100% of such amounts upon completing three (3) years of vesting service.

 

VIII-1



--------------------------------------------------------------------------------



 



Article IX
FORFEITURES AND RESTORATIONS
9.01 Forfeiture on Termination of Participation.
(a) If as a result of his Separation From Service a Participant or former
Participant receives (or is deemed to receive under Section 5.04), a
distribution of his entire Nonforfeitable Interest in his Account balance not
later than the end of the second Plan Year following the Plan Year in which his
Separation From Service occurs, the remaining Forfeitable Interest in his
Account balance will be immediately forfeited upon the distribution.
(b) If a Participant or former Participant neither receives nor is deemed to
receive a distribution as a result of his Separation From Service, his
Forfeitable Interest in his Account balance will be permanently forfeited (with
no right of reinstatement under Section 9.02) on the later of the date of his
Separation From Service or the date on which he has incurred a Period of
Severance of five consecutive years.
9.02 Restoration of Forfeited Amounts. If a Participant or former Participant
who forfeited any portion of his Account balance pursuant to the provisions of
Section 9.01 subsequently performs an Hour of Service, then the following
provisions shall apply:
(a) Repayment Requirement. The Participant’s Account balance (unadjusted for
gains or losses subsequent to the forfeiture) shall be restored if he repays to
the Trustee the full amount of any distribution with respect to which the
forfeiture arose prior to the earlier of (1) the date on which he incurs a
Period of Severance of five years commencing after his distribution, or (2) the
fifth anniversary of the first date on which the Participant subsequently
performs his first Hour of Service after his Separation From Service. A
Participant who is deemed to have received a distribution under Section 5.04
(because he had no Nonforfeitable Interest in his Account balance) will be
deemed to have repaid his Account balance upon his reemployment if he is
reemployed before the earlier of the dates specified in clauses (1) and (2) in
the preceding sentence.
(b) Amount Restored. The amount to be restored under the preceding provisions of
this Section 9.02 shall be the dollar value of the Account balance, both the
amount distributed and the amount forfeited. The Participant’s Account balance
shall be restored as soon as administratively practicable after the later of the
date the Participant first performs an Hour of Service after his Separation From
Service or the date on which any required repayment is completed.
(c) No Other Basis for Restoration. Except as otherwise provided above, a
Participant’s Account balance shall not be restored after it has been forfeited
pursuant to Section 9.01.
9.03 Forfeitures by Lost Participants or Beneficiaries. If a person who is
entitled to a distribution cannot be located during a reasonable search after
the Committee has initially attempted making payment, his Account balance shall
be forfeited. However, if at any time prior to the termination of the Plan and
the complete distribution of the Trust assets, the missing former Participant or
Beneficiary files a claim with the Committee for the forfeited Account balance,
that Account balance shall be reinstated (without adjustment for trust income or
losses during the period of forfeiture) effective as of the date of the receipt
of the claim.

 

IX-1



--------------------------------------------------------------------------------



 



Article X
ACTIVE SERVICE
10.01 General. For purposes of determining an Employee’s eligibility to
participate in the Plan and his Nonforfeitable Interest in his Account balance,
the Employee shall receive credit for Active Service commencing on the later of
(1) April 1, 1986 or (2) the date he first performs an Hour of Service and
ending on his Separation From Service Date. If an Employee Separates From
Service, he shall recommence earning Active Service when he again performs an
Hour of Service. If an Employee performs an Hour of Service within twelve months
after his Separation From Service Date, the intervening Period of Severance
shall be counted as Active Service. When determining an Employee’s Active
Service, all Periods of Service, whether or not completed consecutively, shall
be aggregated on a per-day basis. In aggregating Active Service, thirty days
shall be counted as one month and 365 days shall be counted as one year of
Active Service. Except to the extent expressly provided otherwise in the Plan,
an Employee shall be granted credit for all Periods of Service with Affiliated
Employers (including Periods of Service performed while the Employee is not
eligible to participate in the Plan because he does not satisfy the requirements
of Section 2.01).
10.02 Disregard of Certain Service. If an Employee incurs a Separation From
Service at a time when he does not have a Nonforfeitable Interest in a portion
of his Matching Contribution Account balance or his Supplemental Contribution
Account balance and his Period of Severance continues for a continuous period of
five years or more, the Period of Service completed by the Employee before the
Period of Severance shall not be taken into account as Active Service, if his
Period of Severance equals or exceeds his Period of Service, whether or not
consecutive, completed before the Period of Severance.
10.03 Certain Brief Absences Counted as Active Service. If an Employee performs
an Hour of Service within 365 days after he Separates From Service, the
intervening Period of Severance shall be counted as a Period of Service.
10.04 Service Credit Required by Law. An Employee will be granted credit for
Active Service for time he is not actively performing services for an Affiliated
Employer to the extent required under federal law. An Employee will be granted
credit for Active Service for services performed for a predecessor employer to
the extent required by section 414(a) of the Code and Regulations issued
thereunder.
10.05 Special Maternity or Paternity Absence Rules. Except as specified below,
the period of time between (a) the first anniversary of the first day of a
Maternity or Paternity Absence of an Employee and (b) the second anniversary of
the first day of the absence shall not be counted as a Period of Severance or as
Active Service. However, if the Employee returns to active employment with an
Affiliated Employer prior to the expiration of twelve months following the
earlier of (1) the date of his Separation From Service or (2) the second
anniversary of the first day of his Maternity or Paternity Absence, he shall be
granted Active Service for the entire period of his Maternity or Paternity
Absence.

 

X-1



--------------------------------------------------------------------------------



 



10.06 Employment Records Conclusive. The employment records of the Employer
shall be conclusive for all determinations of Active Service.
10.07 Credit for Service With North Star Steel Company. For purposes of
determining an Employee’s Active Service for eligibility to participate and
vesting, his service with North Star Steel Company, a Minnesota corporation, and
any predecessor will be counted as Active Service under the Plan.
10.08 Credit for Service With Other Employers. For purposes of determining an
Employee’s Active Service for eligibility to participate and vesting, his
service with Alumi-Brite Corporation, an Illinois corporation, Fruehauf Trailer
Corporation, a Delaware corporation, Decatur Aluminum Holdings Corp., a Delaware
corporation, (and wholly-owned subsidiaries of Decatur Aluminum Holdings Corp.),
Alcoa, Inc., a Pennsylvania corporation, Golden Aluminum Company, while owned by
ACX Technologies, Inc. or Crown, Cork & Seal Company, Inc., and Temroc Metals,
Inc., prior to its sale by the Sponsor, will be counted as Active Service under
the Plan.
10.09 Special Transitional Rules. Any Employee of the Sponsor who was an
Employee prior to January 20, 1995 and was a participant in the 401(k) Savings
Plan, prior to its merger into the Plan, shall have his Active Service for all
purposes calculated under the provisions of the Plan in effect before
January 20, 1995, if that method of calculating his Active Service is more
beneficial for him than the method otherwise set out in this Article X. In
addition, any Employee of Nichols Aluminum-Alabama who was a participant in the
Decatur Plan shall have his Active Service for all purposes calculated under the
provisions of the Decatur Plan in effect before July 1, 1999, if that method of
calculating his Active Service is more beneficial for him than the method
otherwise set out in this Article X.

 

X-2



--------------------------------------------------------------------------------



 



Article XI
INVESTMENT ELECTIONS
11.01 Investment Funds Established. It is contemplated that the assets of the
Plan shall be invested in such categories of assets as may be determined from
time to time by the Committee and announced and made available on an equal basis
to all Participants and former Participants. In accordance with procedures
established by the Committee, each Participant and former Participant may
designate the percentage of his Account to be invested in each investment fund
available under the Plan. Up to one hundred percent of the Trust assets may be
invested in Sponsor Stock.
11.02 Election Procedures Established. The Committee shall, from time to time,
establish rules to be applied in a nondiscriminatory manner as to all matters
relating to the administration of the investment of funds including, but not
limited to, the following:
(a) the percentage of a Participant’s or former Participant’s Account as it
exists, from time to time, that may be transferred from one fund to another and
the limitations based on amounts, percentages, time, or frequency, if any, on
such transfers;
(b) the percentage of a Participant’s future contributions, when allocated to
his Account, that may be invested in any one or more funds and the limitations
based upon amounts, percentages, time, or frequency, if any, on such investments
in various funds;
(c) the procedures for making investment elections and changing existing
investment elections;
(d) the period of notice required for making investment elections and changing
existing investment elections;
(e) the handling of income and change of value in funds when funds are in the
process of being transferred between investment funds and to investment funds;
and
(f) all other matters necessary to permit the orderly operation of investment
funds within the Plan.
When the Committee changes any previous applicable rule, it shall state the
effective time of the change and the procedures for complying with any such
change. Any change shall remain effective until such date as stated in the
change, or if none is stated, then until revoked or changed in a like manner.

 

XI-1



--------------------------------------------------------------------------------



 



Article XII
ADOPTION OF PLAN BY OTHER EMPLOYERS
12.01 Adoption Procedure. Any business organization may, with the approval of
the Board, adopt the Plan by:
(a) a certified resolution or consent of the board of directors of the adopting
Employer or an executed adoption instrument (approved by the board of directors
of the adopting Employer) agreeing to be bound as an Employer by all the terms,
conditions and limitations of the Plan except those, if any, specifically
described in the adoption instrument; and
(b) providing all information required by the Committee and the Trustee.
12.02 No Joint Venture Implied. The document which evidences the adoption of the
Plan by an Employer shall become a part of the Plan. However, neither the
adoption of the Plan and the Trust by an Employer nor any act performed by it in
relation to the Plan and the Trust shall ever create a joint venture or
partnership relation between it and any other Employer.
12.03 All Trust Assets Available to Pay All Benefits. The Accounts of
Participants employed by the Employers that adopt the Plan shall be commingled
for investment purposes. All assets in the Trust shall be available to pay
benefits to all Participants employed by any Employer.
12.04 Qualification a Condition Precedent to Adoption and Continued
Participation. The adoption of the Plan and the Trust by a business organization
is contingent upon and subject to the express condition precedent that the
initial adoption meets all statutory and regulatory requirements for
qualification of the Plan and the exemption of the Trust that are applicable to
it and that the Plan and Trust continue in operation to maintain their qualified
and exempt status. In the event the adoption fails to initially qualify, the
adoption shall fail retroactively for failure to meet the condition precedent
and the portion of the Trust assets applicable to the adoption shall be
immediately returned to the adopting business organization and the adoption
shall be void ab initio. In the event the adoption as to a given business
organization later becomes disqualified and loses its exemption for any reason,
the adoption shall fail retroactively for failure to meet the condition
precedent and the portion of the Trust assets allocable to the adoption by that
business organization shall be immediately spun off, retroactively as of the
last date for which the Plan qualified, to a separate trust for its sole benefit
and an identical but separate Plan shall be created, retroactively effective as
of the last date the Plan as adopted by that business organization qualified,
for the benefit of the Participants covered by that adoption.

 

XII-1



--------------------------------------------------------------------------------



 



Article XIII
AMENDMENT AND TERMINATION
13.01 Right to Amend and Limitations Thereon. The Sponsor has the sole right to
amend the Plan. An amendment may be made by a certified resolution or consent of
the Board, or by an instrument in writing executed by the appropriate officer of
the Sponsor. The amendment must describe the nature of the amendment and its
effective date. No amendment shall:
(a) vest in an Employer any interest in the Trust;
(b) cause or permit the Trust assets to be diverted to any purpose other than
the exclusive benefit of the present, former or future Participants and their
Beneficiaries except under the circumstances described in Section 3.13;
(c) decrease the Account of any Participant or former Participant, or eliminate
an optional form of payment in violation of section 411(d)(6) of the Code; or
(d) change the vesting schedule to one which would result in a Participant’s or
former Participant’s Nonforfeitable Interest in his Account balance (determined
as of the later of the date of the adoption of the amendment or of the effective
date of the amendment) of any Participant or former Participant being less than
his Nonforfeitable Interest computed under the Plan without regard to the
amendment. If the Plan’s vesting schedule is amended or if the Plan is deemed
amended by an automatic change to or from a top-heavy vesting schedule, each
Participant or former Participant who has at least three years of Active Service
as of the date of the amendment or change shall have his nonforfeitable
percentage computed under the Plan without regard to the amendment or the change
if that results in a higher Nonforfeitable Interest in his Account balance.
Each Employer shall be deemed to have adopted any amendment made by the Sponsor
unless the Employer notifies the Committee of its rejection in writing within
30 days after it receives a copy of the amendment. A rejection shall constitute
a withdrawal from the Plan by that Employer unless the Sponsor acquiesces in the
rejection.
13.02 Mandatory Amendments. The Contributions of each Employer to the Plan are
intended to be:
(a) deductible under the applicable provisions of the Code;
(b) except as otherwise prescribed by applicable law, exempt from the Federal
Social Security Act;
(c) except as otherwise prescribed by applicable law, exempt from with- holding
under the Code; and
(d) excludable from any Employee’s regular rate of pay, as that term is defined
under the Fair Labor Standards Act of 1938, as amended.

 

XIII-1



--------------------------------------------------------------------------------



 



The Sponsor shall make any amendment necessary to carry out this intention, and
it may be made retroactively.
13.03 Withdrawal of Employer. An Employer may withdraw from the Plan and the
Trust if the Sponsor does not acquiesce in its rejection of an amendment or by
giving written notice of its intent to withdraw to the Committee. The Committee
shall then determine the portion of the Trust assets that is attributable to the
Participants employed by the withdrawing Employer and shall notify the Trustee
to segregate and transfer those assets to the successor trustee when it receives
a designation of the successor from the withdrawing Employer.
A withdrawal shall not terminate the Plan and the Trust with respect to the
withdrawing Employer, if the Employer either appoints a successor trustee and
reaffirms the Plan and the Trust as its new and separate plan and trust intended
to qualify under section 401(a) of the Code, or establishes another plan and
trust intended to qualify under section 401(a) of the Code.
The determination of the Committee, in its sole discretion, of the portion of
the Trust assets that is attributable to the Participants employed by the
withdrawing Employer shall be final and binding upon all parties; and, the
Trustee’s transfer of those assets to the designated successor Trustee shall
relieve the Trustee of any further obligation, liability or duty to the
withdrawing Employer, the Participants employed by that Employer and their
Beneficiaries, and the successor trustee.
13.04 Termination of Plan. The Sponsor may terminate the Plan and the Trust with
respect to all Employers by executing and delivering to the Committee and the
Trustee, a notice of termination, specifying the date of termination.
13.05 Partial or Complete Termination or Complete Discontinuance of
Contributions. Without regard to any other provision of the Plan, if there is a
partial or total termination of the Plan (within the meaning of section 411 of
the Code) or there is a complete discontinuance of the Employer’s Contributions
(within the meaning of section 411 of the Code), each of the affected
Participants shall immediately have a fully Nonforfeitable Interest in his
Account as of the end of the last Plan Year for which a substantial Employer
Contribution was made and in any amounts later allocated to his Account. If the
Employer then resumes making substantial Contributions at any time, the
appropriate vesting schedule shall again apply to all amounts allocated to each
affected Participant’s Account beginning with the Plan Year for which they were
resumed.

 

XIII-2



--------------------------------------------------------------------------------



 



Article XIV
MISCELLANEOUS
14.01 Plan Not an Employment Contract. The maintenance of the Plan and the Trust
is not a contract between any Employer and its Employees which gives any
Employee the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of any Employer to discharge any Employee
at any time or to interfere with the Employee’s right to terminate his
employment at any time.
14.02 Benefits Provided Solely From Trust. All benefits payable under the Plan
shall be paid or provided for solely from the Trust. No Employer assumes any
liability or responsibility to pay any benefit provided by the Plan.
14.03 Assignments Prohibited. No principal or income payable or to become
payable from the Trust Fund shall be subject to anticipation or assignment by a
Participant, former Participant or Beneficiary to attachment by, interference
with, or control of any creditor of a Participant, former Participant or
Beneficiary; or to being taken or reached by any legal or equitable process in
satisfaction of any debt or liability of a Participant, former Participant, or
Beneficiary prior to its actual receipt by the Participant, former Participant
or Beneficiary. Any attempted conveyance, transfer, assignment, mortgage,
pledge, or encumbrance of any Trust assets, any part of it, or any interest in
it by a Participant, former Participant or Beneficiary prior to distribution
shall be void, whether that conveyance, transfer, assignment, mortgage, pledge,
or encumbrance is intended to take place or become effective before or after any
distribution of Trust assets or the termination of the Trust itself. The Trustee
shall never under any circumstances be required to recognize any conveyance,
transfer, assignment, mortgage, pledge or encumbrance by a Participant , former
Participant, or Beneficiary of the Trust, any part of it, or any interest in it,
or to pay any money or thing of value to any creditor or assignee of a
Participant, former Participant or Beneficiary for any cause whatsoever. These
prohibitions against the alienation of a Participant’s Account shall not apply
to a Qualified Domestic Relations Order or to a voluntary revocable assignment
of benefits not in excess of ten percent of the amount of any payment from the
Plan if such assignment complies with Regulations issued under section
401(a)(13) of the Code. Further, effective for judgments, orders and decrees
issued, and settlement agreements entered into, on or after August 5, 1997,
these prohibitions shall not apply to any offset of a Participant’s or former
Participant’s benefits provided under a Plan against an amount that the
Participant or former Participant is ordered or required to pay to the Plan
if—(a) the order or requirement to pay arises—(1) under a judgment of conviction
for a crime involving the Plan, (2) under a civil judgment (including a consent
order or decree) entered by a court in an action brought in connection with an
alleged violation of part 4 of subtitle B of title I of ERISA, or (3) pursuant
to a settlement agreement between the Secretary of Labor and the Participant or
former Participant in connection with a violation (or alleged violation) of part
4 of subtitle B of ERISA by a fiduciary or any other person, and (b) the
judgment, order, decree, or settlement agreement expressly provides for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the Participant’s or former Participant’s benefits provided under the
Plan.

 

XIV-1



--------------------------------------------------------------------------------



 



14.04 Requirements Upon Merger or Consolidation of Plans. The Plan shall not
merge or consolidate with or transfer any assets or liabilities to any other
plan unless each Participant and former Participants would receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation, or transfer (if the Plan had then terminated).
14.05 Gender of Words Used. If the context requires it, words of one gender when
used in the Plan shall include the other gender, and words used in the singular
or plural shall include the other.
14.06 Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.
14.07 Reemployed Veterans. The requirements of the Uniformed Services Employment
and Reemployment Rights Act of 1994 will be complied with in the operation of
the Plan in the manner permitted under section 414(u) of the Code.
14.08 Limitations on Legal Actions. No person may bring an action pertaining to
the Plan or Trust until he has exhausted his administrative claims and appeal
remedies identified in Section 5.12 and 5.13. Further, no person may bring an
action pertaining to a claim for benefits under the Plan or the Trust following
180 days after the Committee’s final denial of his claim for benefits.
14.09 Governing Law. The provisions of the Plan shall be construed,
administered, and governed under the laws of the United States unless the
specific matter in question is governed by state law in which event the laws of
the State of Texas shall apply.
14.10 Special Provisions Applicable to Nichols Aluminum-Golden, Inc. Employees.
(a) Cessation of Participation. Upon the closing of the sale by the Sponsor of
the stock of Nichols Aluminum-Golden, Inc., (the “NAG Sale”), an individual who
is employed by Nichols Aluminum-Golden, Inc. shall cease to be eligible to
participate in the Plan.
(b) Sale is Distribution Event. An individual who continues to be employed by
Nichols Aluminum-Golden, Inc. following the NAG Sale shall be deemed to have
incurred a “Separation From Service” for all purposes under the Plan.
(c) Vesting. Notwithstanding any other provision of the Plan to the contrary, an
individual who continues to be employed by Nichols Aluminum-Golden, Inc.
immediately following the NAG Sale shall have a fully Nonforfeitable Interest in
his Account balance upon the Sale.
(d) Loans. Notwithstanding any other provision of the Plan to the contrary, an
individual who on the date of the NAG Sale (i) has an outstanding loan from the
Plan and (ii) is deemed to incur a Separation From Service as a result of the
Sale, will be allowed to repay to the Trustee the outstanding loan principal
balance and any accrued but unpaid interest over the remaining term of the loan
in accordance with the amortization schedule provided in his loan agreement as
if he had not incurred a Separation From Service. The individual’s loan
repayments will not be required to be made on a payroll deduction basis; but
rather may be made utilizing a loan coupon procedure established by the
Committee.

 

XIV-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Quanex Corporation has caused this Agreement to be executed
this 2nd day of October, 2006, in multiple counterparts, each of which shall be
deemed to be an original, to be effective the 1st day of January, 2007, except
for those provisions which have an earlier effective date provided by law, or as
otherwise provided under applicable provisions of the Plan.

            QUANEX CORPORATION
      By:   /s/ Kevin P. Delaney         Title: Senior Vice President — General 
      Counsel and Secretary     

 

 



--------------------------------------------------------------------------------



 



Appendix A
LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
PART A.1 Definitions
Definitions. As used herein the following words and phrases have the meaning
attributed to them below:
A.1.1 “Actual Contribution Ratio” shall mean the ratio of Section 401(m)
Contributions actually paid into the Trust on behalf of an Employee for a Plan
Year to the Employee’s Annual Compensation for the same Plan Year. For this
purpose, Annual Compensation for any portion of the Plan Year in which the
Employee was not an eligible Employee (as defined in Section A.2.4) will not be
taken into account.
A.1.2 “Actual Deferral Percentage” means, for a specified group of Employees for
a Plan Year, the average of the ratios (calculated separately for each Employee
in the group) of the amount of Section 401(k) Contributions actually paid into
the Trust on behalf of the Employee for the Plan Year to the Employee’s Annual
Compensation for the Plan Year.
A.1.3 “Actual Deferral Ratio” means the ratio of Section 401(k) Contributions
actually paid into the Trust on behalf of an Employee for a Plan Year to the
Employee’s Annual Compensation for the same Plan Year. For this purpose, Annual
Compensation for any portion of the Plan Year in which the Employee was not an
eligible Employee (as defined in Section A.2.3) will not be taken into account.
A.1.4 “Annual Additions” means the sum of the following amounts credited on
behalf of a Participant for the Limitation Year: (a) Employer contributions
excluding Catch-up Salary Deferral Contributions and including Salary Deferral
Contributions, (b) Employee after-tax contributions, and (c) forfeitures. For
this purpose, Employee contributions are determined without regard to any
rollover contributions (as defined in sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3) and 457(e)(16) of the Code without regard to employee contributions to
a simplified employee pension which are excludable from gross income under
section 408(k)(6) of the Code). Excess 401(k) Contributions for a Plan Year are
treated as Annual Additions for that Plan Year even if they are corrected
through distribution. Excess Deferrals that are timely distributed as set forth
in Section A.3.1 will not be treated as Annual Additions.
A.1.5 “Contribution Percentage” shall mean, for a specified group of Employees
for a Plan Year, the average of the ratios (calculated separately for each
Employee in the group) of the amount of Section 401(m) Contributions actually
paid into the Trust on behalf of the Employee for the Plan Year to the
Employee’s Annual Compensation for the Plan Year.
A.1.6 “Excess Aggregate 401(m) Contributions” means, with respect to any Plan
Year, the excess of (a) the aggregate amount of Section 401(m) Contributions
actually paid into the Trust on behalf of Highly Compensated Employees for the
Plan Year over (b) the maximum amount of those contributions permitted under the
limitations set out in the first sentence of Section A.2.4.

 

A-1



--------------------------------------------------------------------------------



 



A.1.7 “Excess Amount” shall mean the excess of the Annual Additions credited to
the Participant’s Account for the Limitation Year over the Maximum Permissible
Amount.
A.1.8 “Excess 401(k) Contributions” means, with respect to any Plan Year, the
excess of (a) the aggregate amount of Section 401(k) Contributions actually paid
to the Trustee on behalf of Highly Compensated Employees for the Plan Year over
(b) the maximum amount of those contributions permitted under the limitations
set out in the first sentence of Section A.2.3.
A.1.9 “Limitation Year” shall mean the Plan Year. All qualified plans maintained
by any Affiliated Employer must use the same Limitation Year. If the Limitation
Year is amended to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.
A.1.10 “Maximum Permissible Amount” means the lesser of (1) $40,000.00 as
adjusted by the Secretary of Treasury for increases in the cost of living or
(2) 100 percent of the Participant’s Annual Compensation for the Limitation
Year. The Annual Compensation limitation referred to in clauses (2) of the
immediately preceding sentences shall not apply to any contribution for medical
benefits (within the meaning of section 401(h) or section 419A(f)(2) of the
Code) that is otherwise treated as an Annual Addition under section 415(l)(1) or
section 419A(d)(2) of the Code. If a short Limitation Year is created because of
an amendment changing the Limitation Year to a different 12-consecutive month
period, the Maximum Permissible Amount shall not exceed the dollar limitation in
effect under section 415(c)(1)(A) of the Code multiplied by a fraction, the
numerator of which is the number of months in the short Limitation Year, and the
denominator of which is 12.
A.1.11 “Section 401(k) Contributions” means the sum of Salary Deferral
Contributions made on behalf of the Participant during the Plan Year, and QNECs
that the Employer elects to have treated as section 401(k) Contributions
pursuant to section 401(k)(3)(d)(ii) of the Code.
A.1.12 “Section 401(m) Contributions” shall mean the sum of Matching
Contributions and After-Tax Contributions made on behalf of the Participant
during the Plan Year and other amounts that the Employer elects to have treated
as Section 401(m) Contributions pursuant to section 401(m)(3)(B) of the Code.
PART A.2 Limitations on Contributions
A.2.1 Limitations Based upon Deductibility and the Maximum Allocation Permitted
to a Participant’s Account. Notwithstanding any other provision of the Plan, no
Employer shall make any contribution that would be a nondeductible contribution
within the meaning of section 4972 of the Code or that would cause the
limitation on allocations to each Participant’s Account under section 415 of the
Code and Section A.4.1 to be exceeded.
A.2.2 Dollar Limitation upon Salary Deferral Contributions. The maximum Salary
Deferral Contribution that a Participant may elect to have made on hib behalf
during a calendar year may not, when added to his elective deferrals under other
plans or arrangements which are both (1) described in sections 401(k), 403(b),
408(k) and 408(p)(2) of the Code and (2) maintained by the Employer or an
Affiliated Employer, exceed the amount of the limitation in effect under section
402(g)(1) of the Code for the Participant’s taxable year beginning in such
calendar year. For purposes of applying the requirements of Section A.2.3,
Excess Deferrals shall not be disregarded merely because they are Excess
Deferrals or because they are distributed in accordance with this Section.
However, Excess Deferrals made to the Plan on behalf of Non-Highly Compensated
Employees are not to be taken into account under Section A.2.3.

 

A-2



--------------------------------------------------------------------------------



 



A.2.3 Limitation Based upon Actual Deferral Percentage. The Actual Deferral
Percentage for eligible Highly Compensated Employees for any Plan Year must bear
a relationship to the Actual Deferral Percentage for all other eligible
Employees for the preceding Plan Year which meets either of the following tests:
(a) the Actual Deferral Percentage of the eligible Highly Compensated Employees
is not more than the Actual Deferral Percentage of all other eligible Employees
multiplied by 1.25; or
(b) the excess of the Actual Deferral Percentage of the eligible Highly
Compensated Employees over that of all other eligible Employees is not more than
two percentage points, and the Actual Deferral Percentage of the eligible Highly
Compensated Employees is not more than the Actual Deferral Percentage of all
other eligible Employees multiplied by two.
For purposes of this test an eligible Employee is an Employee who is directly or
indirectly eligible to make Salary Deferral Contributions for all or part of the
Plan Year. A person who is suspended from making Salary Deferral Contributions
because he has made a withdrawal is an eligible Employee. If no Salary Deferral
Contributions are made for an eligible Employee, the Actual Deferral Ratio that
shall be included for him in determining the Actual Deferral Percentage is zero.
If the Plan and any other plan or plans which include cash or deferred
arrangements are considered as one plan for purposes of section 401(a)(4) or
410(b) of the Code, the cash or deferred arrangements included in the Plan and
the other plans shall be treated as one plan for purposes of this Section. If
any Participant who is a Highly Compensated Employee is a participant in any
other cash or deferred arrangements of the Employer, when determining the
deferral percentage of such Participant, all such cash or deferred arrangements
are treated as one plan for these dates.
Notwithstanding the foregoing, an individual who is not a Highly Compensated
Employee and who has not satisfied the minimum age and service requirements of
section 410(a)(1)(A) of the Code will not be treated as an eligible Employee for
purposes of this Section A.2.3 if the Sponsor elects to apply section
410(b)(4)(3) of the Code in determining whether the Plan meets the requirements
of section 401(k)(3) of the Code.
A Salary Deferral Contribution will be taken into account under the Actual
Deferral Percentage test of section 401(k) of the Code and this Section for a
Plan Year only if it relates to Considered Compensation that either would have
been received by the Employee in the Plan Year (but for the deferral election)
or is attributable to services performed by the Employee in the Plan Year and
would have been received by the Employee within 21/2 months after the close of
the Plan Year (but for the deferral election). In addition, a Section 401(k)
Contribution will be taken into account under the Actual Deferral Percentage
test of section 401(k) of the Code and this Section for a Plan Year only if it
is allocated to an Employee as of a date within that Plan Year. For this purpose
a Section 401(k) Contribution is considered allocated as of a date within a Plan
Year if the allocation is not contingent on participation or performance of
services after such date and the Section 401(k) Contribution is actually paid to
the Trust no later than 12 months after the Plan Year to which the Section
401(k) Contribution relates.

 

A-3



--------------------------------------------------------------------------------



 



Failure to correct Excess 401(k) Contributions by the close of the Plan Year
following the Plan Year for which they were made will cause the Plan’s cash or
deferred arrangement to be disqualified for the Plan Year for which the Excess
401(k) Contributions were made and for all subsequent years during which they
remain in the Trust. Also, the Employer will be liable for a ten percent excise
tax on the amount of Excess 401(k) Contributions unless they are corrected
within 21/2 months after the close of the Plan Year for which they were made.
A.2.4 Limitation Based upon Contribution Percentage. The Contribution Percentage
for eligible Highly Compensated Employees for any Plan Year must bear a
relationship to the Actual Contribution Percentage for all other eligible
Employees for the preceding Plan Year which meets either of the following tests:
(a) the Contribution Percentage for all other eligible Employees multiplied by
1.25; or
(b) the lesser of the Contribution Percentage for all other eligible Employees
multiplied by two, or the Contribution Percentage for all other eligible
Employees plus two percentage points.
For purposes of this test an eligible Employee is an Employee who is directly or
indirectly eligible to receive an allocation of Matching Contributions for all
or part of the Plan Year. Except as provided below, an Employee who would be
eligible to receive an allocation of Matching Contributions but for his election
not to participate is an eligible Employee. An Employee who would be eligible to
receive an allocation of Matching Contributions but for the limitations on his
Annual Additions imposed by section 415 of the Code is an eligible Employee.
Notwithstanding the foregoing, an individual who is not a Highly Compensated
Employee and who has not satisfied the minimum age and service requirements of
section 410(a)(1)(A) of the Code will not be treated as an eligible Employee for
purposes of this Section A.2.4 if the Sponsor elects to apply section
410(b)(4)(B) of the Code in determining whether the Plan meets the requirements
of section 401(m)(2) of the Code.
If no Section 401(m) Contributions are made on behalf of an eligible Employee
the Actual Contribution Ratio that shall be included for him in determining the
Contribution Percentage is zero. If the Plan and any other plan or plans to
which Section 401(m) Contributions are made are considered as one plan for
purposes of section 401(a)(4) or 410(b) of the Code, the Plan and those plans
are to be treated as one. The Actual Contribution Ratio of a Highly Compensated
Employee who is eligible to participate in more than one plan of an Affiliated
employer to which employee or matching contributions are made is calculated by
treating all the plans in which the Employee is eligible to participate as one
plan. However, plans that are not permitted to be aggregated under Regulation
section 1.410(m)-1(b)(3)(ii) are not aggregated for this purpose.

 

A-4



--------------------------------------------------------------------------------



 



A Matching Contribution will be taken into account under this Section for a Plan
Year only if (1) it is allocated to the Employee’s Account as of a date within
the Plan Year, (2) it is paid to the Trust no later than the end of the 12-month
period beginning after the close of the Plan Year, and (3) it is made on behalf
of an Employee on account of his Salary Deferral Contributions for the Plan
Year.
At the election of the Employer, a Participant’s Salary Deferral Contributions,
and QNECs made on behalf of the Participant during the Plan Year shall be
treated as Section 401(m) Contributions that are Matching Contributions provided
that the conditions set forth in Regulation section 1.401(m)-1(b)(5) are
satisfied. Salary Deferral Contributions may not be treated as Matching
Contributions for purposes of the contribution percentage test set forth in this
Section unless such contributions, including those taken into account for
purposes of the test set forth in this Section, satisfy the actual deferral
percentage test set forth in Section A.2.3. Moreover, Salary Deferral
Contributions and QNECs may not be taken into account for purposes of the test
set forth in this Section to the extent that such contributions are taken into
account in determining whether any other contributions satisfy the actual
deferral percentage test set forth in Section A.2.3. Finally, Salary Deferral
Contributions and QNECs may be taken into account for purposes of the test set
forth in this Section only if they are allocated to the Employee’s Account as of
a date within the Plan Year being tested within the meaning of Regulation
section 1.401(k)-1(b)(4).
Failure to correct Excess Aggregate 401(m) Contributions by the close of the
Plan Year following the Plan Year for which they were made will cause the Plan
to fail to be qualified for the Plan Year for which the Excess Aggregate 401(m)
Contributions were made and for all subsequent years during which they remain in
the Trust. Also, the Employer will be liable for a ten percent excise tax on the
amount of Excess Aggregate 401(m) Contributions unless they are corrected within
21/2 months after the close of the Plan Year for which they were made.
PART A.3 Correction Procedures For Erroneous Contributions
A.3.1 Excess Deferral Fail Safe Provision. As soon as practical after the close
of each Plan Year, the Committee shall determine if there would be any Excess
Deferrals. If there would be an Excess Deferral by a Participant, the Excess
Deferral as adjusted by any earnings or losses, will be distributed to the
Participant no later than April 15 following the Participant’s taxable year in
which the Excess Deferral was made. The income allocable to the Excess Deferrals
for the taxable year of the Participant shall be determined by multiplying the
income for the taxable year of the Participant allocable to Salary Deferral
Contributions by a fraction. The numerator of the fraction is the amount of the
Excess Deferrals made on behalf of the Participant for the taxable year. The
denominator of the fraction is the Participant’s total Salary Deferral Account
balance as of the beginning of the taxable year plus the Participant’s Salary
Deferral Contributions for the taxable year.
A.3.2 Actual Deferral Percentage Fail Safe Provision. As soon as practicable
after the close of each Plan Year, the Committee shall determine whether the
Actual Deferral Percentage for the Highly Compensated Employees would exceed the
limitation set forth in Section A.2.3. If the limitation would be exceeded for a
Plan Year, before the close of the following Plan Year (a) the amount of Excess
401(k) Contributions for that Plan Year (and any income allocable to those
contributions as calculated in the specific manner required by Section A.3.5)
shall be distributed or (b) the Employer may make a QNEC which it elects to have
treated as a Section 401(k) Contribution. However, a QNEC shall not be taken
into account for purposes of the test set forth in section 401(k) of the Code
and Section A.2.3 for such Plan Year unless it is made and allocated by the
close of such Plan Year.

 

A-5



--------------------------------------------------------------------------------



 



The amount of Excess 401(k) Contributions to be distributed shall be determined
in the following manner:
First, the Plan will determine how much the Actual Deferral Ratio of the Highly
Compensated Employee with the highest Actual Deferral Ratio would have to be
reduced to satisfy the Actual Deferral Percentage Test or cause such Actual
Deferral Ratio to equal the Actual Deferral Ratio of the Highly Compensated
Employee with the next highest Actual Deferral Ratio. If a lesser reduction
would enable the Plan to satisfy the Actual Deferral Percentage Test, only this
lesser reduction may be made. Second, this process is repeated until the Actual
Deferral Percentage Test is satisfied. The amount of Excess 401(k) Contributions
is equal to the sum of these hypothetical reductions multiplied, in each case,
by the Highly Compensated Employee’s Annual Compensation.
Then, the total amount of Excess 401(k) Contributions shall be distributed on
the basis of the respective amounts attributable to each Highly Compensated
Employee. The Highly Compensated Employees subject to the actual distribution
are determined using the “dollar leveling method.” The Salary Deferral
Contributions of the Highly Compensated Employee with the greatest dollar amount
of Salary Deferral Contributions and other contributions treated as Section
401(k) Contributions for the Plan Year are reduced by the amount required to
cause that Highly Compensated Employee’s Salary Deferral Contributions to equal
the dollar amount of the Salary Deferral Contributions and other contributions
treated as Section 401(k) Contributions for the Plan Year of the Highly
Compensated Employee with the next highest dollar amount. This amount is then
distributed to the Highly Compensated Employee with the highest dollar amount.
However, if a lesser reduction, when added to the total dollar amount already
distributed under this Section A.3.2, would equal the total Excess 401(k)
Contributions, the lesser reduction amount shall be distributed. This process
shall be continued until the amount of the Excess 401(k) Contributions have been
distributed.
QNECs will be treated as Section 401(k) Contributions only if: (a) the
conditions described in Regulation section 1.401(k)-1(b)(5) are satisfied and
(b) they are allocated to Participants’ Accounts as of a date within that Plan
Year and are actually paid to the Trust no later than the end of the 12-month
period immediately following the Plan Year to which the contributions relate. If
the Employer makes a QNEC that it elects to have treated as a Section 401(k)
Contribution, the Contribution will be in an amount necessary to satisfy the
Actual Deferral Percentage test and will be allocated first to those Non-Highly
Compensated Employees who had the lowest Actual Deferral Ratio.
Any distributions of the Excess 401(k) Contributions for any Plan Year are to be
made to Highly Compensated Employees on the basis of the amount of contributions
by, or on behalf of, each Highly Compensated Employee. The amount of Excess
401(k) Contributions to be distributed for any Plan Year must be reduced by any
excess Salary Deferral Contributions previously distributed for the taxable year
ending in the same Plan Year. To the extent that Excess Section 401(k)
Contributions are distributed pursuant to this Section A.3.2, the Matching
Contributions made with respect to those Excess Section 401(k) Contributions
shall be forfeited.

 

A-6



--------------------------------------------------------------------------------



 



A.3.3 Contribution Percentage Fail Safe Provision. If the limitation set forth
in Section A.2.4 would be exceeded for any Plan Year any one or more of the
following corrective action shall be taken before the close of the following
Plan Year as determined by the Committee in its sole discretion: (a) the amount
of the Excess Aggregate 401(m) Contributions for that Plan Year (and any income
allocable to those Contributions as calculated in the manner set forth in
Section A.3.5) shall be forfeited or (b) the Employer may make a QNEC which it
elects to have treated as a Section 401(m) Contribution. However a QNEC shall
not be taken into account for purposes of the test set forth in section 401(m)
of the Code and Section A.2.4 for such Plan Year unless it is made and allocated
by the close of such Plan Year.
The amount of Excess Aggregate 401(m) Contributions to be distributed shall be
determined in the following manner:
First, the Plan will determine how much the Actual Contribution Ratio of the
Highly Compensated Employee with the highest Actual Contribution Ratio would
have to be reduced to satisfy the Actual Contribution Percentage Test or cause
such Actual Contribution Ratio to equal the Actual Contribution Ratio of the
Highly Compensated Employee with the next highest Actual Contribution Ratio. If
a lesser reduction would enable the Plan to satisfy the Actual Contribution
Percentage Test, only this lesser reduction may be made. Second, this process is
repeated until the Actual Contribution Test is satisfied. The amount of Excess
Aggregate 401(m) Contributions is equal to the sum of these hypothetical
reductions multiplied, in each case, by the Highly Compensated Employee’s Annual
Compensation.
Then, the total amount of Excess Aggregate 401(m) Contributions shall be
forfeited on the basis of the respective amounts attributable to each Highly
Compensated Employee. The Highly Compensated Employees subject to the
forfeitures are determined using the “dollar leveling method.” The After-Tax
Contributions and Matching Contributions of the Highly Compensated Employee with
the greatest dollar amount of After-Tax Contributions and Matching Contributions
and other contributions treated as matching contributions for the Plan Year are
reduced by the amount required to cause that Highly Compensated Employee’s
After-Tax Contributions and Matching Contributions and other contributions
treated as Section 401(m) Contributions for the Plan Year to equal the dollar
amount of the After-Tax Contributions and Matching Contributions and other
contributions treated as Section 401(m) Contributions for the Plan Year of the
Highly Compensated Employee with the next highest dollar amount. This amount is
then forfeited from the Account of the Highly Compensated Employee with the
highest dollar amount. However, if a lesser reduction, when added to the total
dollar amount already forfeited under this Section, would equal the total Excess
Aggregate 401(m) Contributions, the lesser reduction amount shall be forfeited.
This process shall be continued until the amount of the Excess Aggregate 401(m)
Contributions have been forfeited.

 

A-7



--------------------------------------------------------------------------------



 



A.3.4 Alternative Limitation Fail Safe. As soon as practicable after the close
of each Plan Year, the Committee shall determine whether the alternative
limitation would be exceeded. If the limitation would be exceeded for any Plan
Year, before the close of the following Plan Year the Actual Deferral Percentage
or Contribution Percentage of the eligible Highly Compensated Employees, or a
combination of both, shall be reduced by distributions made in the manner
described in the Regulations. These distributions shall be in addition to and
not in lieu of distributions required for Excess 401(k) Contributions and Excess
Aggregate 401(m) Contributions.
A.3.5 Income Allocable to Excess 401(k) Contributions and Excess Aggregate
401(m) Contributions. The income allocable to Excess 401(k) Contributions for
the Plan Year shall be determined by multiplying the income for the Plan Year
allocable to Section 401(k) Contributions by a fraction. The numerator of the
fraction shall be the amount of Excess 401(k) Contributions made on behalf of
the Participant for the Plan Year. The denominator of the fraction shall be the
Participant’s total Account balance attributable to Section 401(k) Contributions
as of the beginning of the Plan Year plus the Participant’s Section 401(k)
Contributions for the Plan Year. The income allocable to Excess Aggregate 401(m)
Contributions for a Plan Year shall be determined by multiplying the income for
the Plan Year allocable to Section 401(m) Contributions by a fraction. The
numerator of the fraction shall be the amount of Excess Aggregate 401(m)
Contributions made on behalf of the Participant for the Plan Year. The
denominator of the fraction shall be the Participant’s total Account balance
attributable to Section 401(m) Contributions as of the beginning of the Plan
Year plus the Participant’s Section 401(m) Contributions for the Plan Year.
PART A.4 Limitation on Allocations
A.4.1 Basic Limitation on Allocations. The Annual Additions which may be
credited to a Participant’s Accounts under the Plan for any Limitation Year will
not exceed the Maximum Permissible Amount reduced by the Annual Additions
credited to a Participant’s Account for the same Limitation Year under any other
qualified defined contribution plans maintained by any Affiliated Employer. If
the Annual Additions with respect to the Participant under such other qualified
defined contribution plans are less than the Maximum Permissible Amount and the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Accounts under the Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
under the Plan will be reduced so that the Annual Additions under all qualified
defined contribution plans maintained by any Affiliated Employer for the
Limitation Year will equal the Maximum Permissible Amount. If the Annual
Additions with respect to the Participant under such other qualified defined
contribution plans maintained by any Affiliated Employer in the aggregate are
equal to or greater than the Maximum Permissible Amount, no amount will be
contributed or allocated to the Participant’s Account under the Plan for the
Limitation Year.
A.4.2 Estimation of Maximum Permissible Amount. Prior to determining the
Participant’s actual Annual Compensation for the Limitation Year, the Employer
may determine the Maximum Permissible Amount on the basis of a reasonable
estimation of the Participant’s Annual Compensation for such Limitation Year,
uniformly determined for all Participants similarly situated. As soon as is
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year shall be determined on the basis of
the Participant’s actual Annual Compensation for such Limitation Year.

 

A-8



--------------------------------------------------------------------------------



 



A.4.3 Attribution of Excess Amounts. If a Participant’s Annual Additions under
the Plan and all other qualified defined contribution plans maintained by any
Affiliated Employer result in an Excess Amount, the total Excess Amount shall be
attributed to the Plan.
A.4.4 Treatment of Excess Amounts. If an Excess Amount attributed to the Plan is
held or contributed as a result of or because of (i) the allocation of
forfeitures, (ii) reasonable error in estimating a Participant’s Considered
Compensation, (iii) reasonable error in calculating the maximum Salary Deferral
Contribution that may be made with respect to a Participant under section 415 of
the Code or (iv) any other facts and circumstances which the Commissioner of
Internal Revenue finds to be justified, the Excess Amount shall be reduced as
follows:
(a) First, the Excess Amount shall be reduced to the extent necessary by
distributing to the Participant all Salary Deferral Contributions together with
their earnings. These distributed amounts are disregarded for purposes of the
testing and limitations contained in this Appendix A.
(b) Second, if the Participant is still employed by the Employer at the end of
the Limitation Year, then such Excess Amounts shall not be distributed to the
Participant, but shall be reallocated to a suspense account and shall be
reapplied to reduce future Employer Contributions (including any allocation of
forfeitures) under the Plan for such Participant in the next Limitation Year,
and for each succeeding Limitation Year, if necessary.
(c) If, after application of paragraph (b) of this Section, an Excess Amount
still exists, and the Participant is not still employed by the Employer at the
end of the Limitation Year, then such Excess Amounts in the Participant’s
Accounts shall not be distributed to the Participant, but shall be reallocated
to a suspense account and shall be reapplied to reduce future Employer
Contributions (including allocation of any forfeitures), for all remaining
Participants in the next Limitation Year and each succeeding Limitation Year if
necessary.
(d) If a suspense account is in existence at any time during the Limitation Year
pursuant to this Section, it will not participate in the allocation of the Trust
Fund’s investment gains and losses. If a suspense account is in existence at any
time during a particular Limitation Year, all amounts in the suspense account
must be allocated and reallocated to Participants’ Accounts before any Employer
Contribution may be made to the Plan for that Limitation Year. Excess Amounts
may not be distributed to Participants or former Participants. If the Plan is
terminated while a suspense account described in this Section is in existence,
the amount in such suspense account shall revert to the Employer(s) to which it
is attributable.

 

A-9



--------------------------------------------------------------------------------



 



Appendix B
TOP-HEAVY REQUIREMENTS
PART B.1 Definitions
Definitions. As used herein, the following words and phrases have the meaning
attributed to them below:
B.1.1 “Aggregate Accounts” means the total of all account balances.
B.1.2 “Aggregation Group” means (a) each plan of the Employer or any Affiliated
Employer in which a Key Employee is a Participant and (b) each other plan of the
Employer or any Affiliated Employer which enables any plan in (a) to meet the
requirements of either section 401(a)(4) or 410 of the Code. Any Employer may
treat a plan not required to be included in the Aggregation Group as being a
part of the group if the group would continue to meet the requirements of
section 401(a)(4) and 410 of the Code with that plan being taken into account.
B.1.3 “Determination Date” means for a given Plan Year the last day of the
preceding Plan Year or in the case of the first Plan Year the last day of that
Plan Year.
B.1.4 “Key Employee” means “Key Employee” means an Employee or former Employee
(including a deceased Employee) who at any time during the Plan Year is (a) an
officer of any Affiliated Employer having Annual Compensation greater than
$130,000.00 (as adjusted by the Secretary of Treasury from time to time for
increases in the cost of living), (b) a Five Percent Owner of any Affiliated
Employer, treated separately, or (c) a One Percent Owner of any Affiliated
Employer, treated separately, having Annual Compensation greater than
$150,000.00. For this purpose no more than fifty (50) employees or, if lesser,
the greater of three (3) employees or ten percent (10%) of the employees shall
be treated as officers.
For purposes of determining the number of officers taken into account, the
following employees shall be excluded: (1) employees who have not completed six
(6) months of Vesting Service, (2) employees who normally work less than
seventeen and one-half (17-1/2) hours per week, (3) employees who normally work
not more than six (6) months during any year, (4) employees who have not
attained the age of twenty-one (21), and (5) except to the extent provided in
Regulations, employees who are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and an Affiliated Employer. Section
416(i) of the Code shall be used to determine percentage of ownership.
The determination of who is a Key Employee will be made in accordance with
section 416(i) of the Code and applicable Regulations.
B.1.5 “Non-Key Employee” means any Employee who is not a Key Employee.
B.1.6 “Top-Heavy Plan” means any plan which has been determined to be top-heavy
under the test described in Appendix B of the Plan.

 

B-1



--------------------------------------------------------------------------------



 



PART B.2 Application
B.2.1 Application. The requirements described in this Appendix B shall apply to
each Plan Year that the Plan is determined to be a Top-Heavy Plan.
B.2.2 Top-Heavy Test. If on the Determination Date the Aggregate Accounts of Key
Employees in the Plan exceed 60 percent of the Aggregate Accounts of all
Employees in the Plan, the Plan shall be a Top-Heavy Plan for that Plan Year. In
addition, if the Plan is required to be included in an Aggregation Group and
that group is a top-heavy group, the Plan shall be treated as a Top-Heavy Plan.
An Aggregation Group is a top-heavy group if on the Determination Date the sum
of (a) the present value of the cumulative accrued benefits for Key Employees
under all defined benefit plans in the Aggregation Group which contains the
Plan, plus (b) the total of all of the accounts of Key Employees under all
defined contribution plans included in the Aggregation Group (which contains the
Plan) is more than 60 percent of a similar sum determined for all employees
covered in the Aggregation Group which contains the Plan.
In applying the above tests, the following rules shall apply:
(a) in determining the present value of the accumulated accrued benefits for any
Employee or the amount in the account of any Employee, the value or amount shall
be increased by all distributions made to or for the benefit of the Employee
under the Plan after his Separation From Service and during the one-year period
ending on the Determination Date;
(b) in determining the present value of the accumulated accrued benefits for any
Employee or the amount in the account of any Employee, the value or amount shall
be increased by all distributions made to or for the benefit of the Employee
under the Plan prior to his Separation From Service and during the five-year
period ending on the Determination Date;
(c) all rollover contributions made by the Employee to the Plan shall not be
considered by the Plan for either test;
(d) if an Employee is a Non-Key Employee under the Plan for the Plan Year but
was a Key Employee under the Plan for a prior Plan Year, his Account shall not
be considered; and
(e) notwithstanding any other provision of the Plan, benefits shall not be taken
into account in determining the top-heavy ratio for any Employee who has not
performed services for the Employer during the last one-year period ending upon
the Determination Date.

 

B-2



--------------------------------------------------------------------------------



 



B.2.3 Vesting Restrictions if Plan Becomes Top-Heavy. If a Participant has at
least one Hour of Service during a Plan Year when the Plan is a Top-Heavy Plan,
he shall either vest under each of the normal vesting provisions of the Plan or
under the following vesting schedule, whichever is more favorable:

              Vested Percentage of Amount       In Accounts Containing  
Completed Years of Active Service   Employer Contributions  
Less than two years
    0  
Two years but less than three years
    20  
Three years but less than four years
    40  
Four years but less than five years
    60  
Five years but less than six years
    80  
Six years or more
    100  

If the Plan ceases to be a Top-Heavy Plan, this requirement shall no longer
apply. After that date, the normal vesting provisions of the Plan shall be
applicable to all subsequent Contributions by the Employer.
For purposes of this Section B.2.3 Years of Active Service shall be determined
under the rules of section 411(a)(4), (5) and (6) of the Code except that Years
of Active Service beginning prior to January 1, 1984 and Years of Active Service
for any Plan Year for which the Plan was not top-heavy shall be disregarded.
Also, any Year of Active Service shall be disregarded to the extent that such
Year of Active Service occurs during a Plan Year when the Plan benefits (within
the meaning of section 410(b) of the Code) no Key Employee for former Key
Employee.
B.2.4 Minimum Contributions if Plan Becomes Top-Heavy. If the Plan is a
Top-Heavy Plan and the normal allocation of the Employer Contribution and
forfeitures is less than five percent of any Non-Key Employee Participant’s
Annual Compensation, the Committee, without regard to the normal allocation
procedures, shall allocate the Employer Contribution and the forfeitures among
the Participants who are Non-Key Employees and who are in the employ of the
Employer at the end of the Plan Year in proportion to each such Participant’s
Annual Compensation until each Non-Key Employee Participant has had an amount
equal to five percent of his Annual Compensation allocated to his Account. At
that time, any more Employer Contributions or forfeitures shall be allocated
under the normal allocation procedures described earlier in the Plan. Amounts
that may be treated as Section 401(k) Contributions made on behalf of Non-Key
Employees may not be included in determining the minimum contribution required
under this Section to the extent that they are treated as Section 401(k)
Contributions for purposes of the Actual Deferral Percentage test.
In applying this restriction, the following rules shall apply:
(a) Each Employee who is eligible for participation (without regard to whether
he has made mandatory contributions, if any are required, or whether his
compensation is less than a stated amount) shall be entitled to receive an
allocation under this Section; and
(b) All defined contribution plans required to be included in the Aggregation
Group shall be treated as one plan for purposes of meeting the three percent
maximum; this required aggregation shall not apply if the Plan is also required
to be included in an Aggregation Group which includes a defined benefit plan and
the Plan enables that defined benefit plan to meet the requirements of sections
401(a)(4) or 410 of the Code.
B.2.5 Disregard of Government Programs. If the Plan is a Top-Heavy Plan, it must
meet the vesting and benefit requirements described in this Article without
taking into account contributions or benefits under Chapter 2 of the Code
(relating to the tax on self-employment income), Chapter 21 of the Code
(relating to the Federal Insurance Contributions Act), Title II of the Social
Security Act, or any other Federal or State law.

 

B-3



--------------------------------------------------------------------------------



 



Appendix C
ADMINISTRATION OF THE PLAN
C.1 Appointment, Term, Resignation, and Removal. The Board shall appoint a
Committee of not less than two persons, the members of which shall serve until
their resignation, death, or removal. The Sponsor shall notify the Trustee in
writing of its composition from time to time. Any member of the Committee may
resign at any time by giving written notice of such resignation to the Sponsor.
Any member of the Committee may be removed by the Board, with or without cause.
Vacancies in the Committee arising by resignation, death, removal, or otherwise
shall be filled by such persons as may be appointed by the Board.
C.2 Powers. The Committee shall have exclusive responsibility for the
administration of the Plan, according to the terms and provisions of this
document, and shall have all powers necessary to accomplish such purposes,
including, but not by way of limitation, the right, power, and authority:
(a) to make rules and regulations for the administration of the Plan which are
not inconsistent with the terms and provisions thereof, provided such rules and
regulations are evidenced in writing;
(b) to construe all terms, provisions, conditions, and limitations of the Plan;
and its construction thereof made in good faith and without discrimination in
favor of or against any Participant or former Participant shall be final and
conclusive on all parties at interest;
(c) to correct any defect, supply any omission, or reconcile any inconsistency
which may appear in the Plan in such manner and to such extent as it shall deem
expedient to carry the Plan into effect for the greatest benefit of all parties
at interest, and its judgment in such matters shall be final and conclusive as
to all parties at interest;
(d) to select, employ, and compensate from time to time such consultants,
actuaries, accountants, attorneys, and other agents and employees as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan, and any agent, firm, or employee so selected by the
Committee may be a disqualified person, but only if the requirements of section
4975(d) of the Code have been met;
(e) to resolve all questions relating to the eligibility of Employees to become
Participants, and to determine the period of Active Service and the amount of
Considered Compensation upon which the benefits of each Participant shall be
calculated;
(f) to resolve all controversies relating to the administration of the Plan,
including but not limited to (1) differences of opinion arising between the
Employer and a Participant or former Participant, and (2) any questions it deems
advisable to determine in order to promote the uniform and nondiscriminatory
administration of the Plan for the benefit of all parties at interest;

 

C-1



--------------------------------------------------------------------------------



 



(g) to direct and instruct or to appoint an investment manager or managers which
would have the power to direct and instruct the Trustee in all matters relating
to the preservation, investment, reinvestment, management, and disposition of
the Trust assets; provided, however, that the Committee shall have no authority
that would prevent the Trustee from being an “agent independent of the issuer,”
as that term is defined in Rule 10b-18 promulgated under the Securities Exchange
Act of 1934, at any time that the Trustee’s failure to maintain such status
would result in the Sponsor or any other person engaging in a “manipulative or
deceptive device or contrivance” under the provisions of Rule 10b-6 of such Act;
(h) to direct and instruct the Trustee in all matters relating to the payment of
Plan benefits and to determine a Participant’s or former Participant’s
entitlement to a benefit should he appeal a denial of his claim for a benefit or
any portion thereof; and
(i) to delegate such of its clerical and recordation duties under the Plan as it
may deem necessary or advisable for the proper and efficient administration of
the Plan.
C.3 Organization. The Committee shall select from among its members a chairman,
who shall preside at all of its meetings, and shall select a secretary, without
regard as to whether that person is a member of the Committee, who shall keep
all records, documents, and data pertaining to its supervision of the
administration of the Plan.
C.4 Quorum and Majority Action. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of the members present at any meeting will decide any question brought before
that meeting. In addition, the Committee may decide any question by a vote,
taken without a meeting, of a majority of its members.
C.5 Signatures. The chairman, the secretary, and any one or more of the members
of the Committee to which the Committee has delegated the power, shall each,
severally, have the power to execute any document on behalf of the Committee,
and to execute any certificate or other written evidence of the action of the
Committee. The Trustee, after being notified of any such delegation of power in
writing, shall thereafter accept and may rely upon any document executed by such
member or members as representing the action of the Committee until the
Committee files with the Trustee a written revocation of that delegation of
power.
C.6 Disqualification of Committee Members. A member of the Committee who is also
a Participant of the Plan shall not vote or act upon any matter relating solely
to himself.
C.7 Disclosure to Participants. The Committee shall make available to each
Participant, former Participant, and Beneficiary for his examination such
records, documents, and other data as are required under ERISA, but only at
reasonable times during business hours. No Participant, former Participant, or
Beneficiary shall have the right to examine any data or records reflecting the
compensation paid to any other Participant, former Participant, or Beneficiary,
and the Committee shall not be required to make any data or records available
other than those required by ERISA.

 

C-2



--------------------------------------------------------------------------------



 



C.8 Standard of Performance. The Committee and each of its members shall use the
care, skill, prudence, and diligence under the circumstances then prevailing
that a prudent man acting in a like capacity and familiar with such matters
would use in conducting his business as the administrator of the Plan; shall,
when exercising its power to direct investments, diversify the investments of
the Plan so as to minimize the risk of large losses, unless under the
circumstances it is clearly prudent not to do so; and shall otherwise act in
accordance with the provisions of the Plan and ERISA.
C.9 Liability of Administrative Committee and Liability Insurance. No member of
the Committee shall be liable for any act or omission of any other member of the
Committee, the Trustee, any investment manager, or any Participant or former
Participant who directs the investment of his Account or other agent appointed
by the Committee except to the extent required by the terms of ERISA, and any
other applicable state or federal law, which liability cannot be waived. No
Participant of the Committee shall be liable for any act or omission on his own
part except to the extent required by the terms of ERISA, and any other
applicable state or federal law, which liability cannot be waived. In this
connection, each provision hereof is severable and if any provision is found to
be void as against public policy, it shall not affect the validity of any other
provision hereof.
Further, it is specifically provided that the Trustee may, at the direction of
the Committee, purchase out of the Trust assets insurance for the members of the
Committee and any other fiduciaries appointed by the Committee, and for the
Trust itself to cover liability or losses occurring by reason of the act or
omission of any one or more of the members of the Committee or any other
fiduciary appointed by them under the Plan, provided such insurance permits
recourse by the insurer against the members of the Committee or the other
fiduciaries concerned in the case of a breach of a fiduciary obligation by one
or more members of the Committee or other fiduciary covered thereby.
C.10 Bonding. No member of the Committee shall be required to give bond for the
performance of his duties hereunder unless required by a law which cannot be
waived.
C.11 Compensation. The Committee shall serve without compensation for their
services, but shall be reimbursed by the Employers for all expenses properly and
actually incurred in the performance of their duties under the Plan unless the
Employers elect to have such expenses paid out of the Trust assets.
C.12 Persons Serving in Dual Fiduciary Roles. Any person, group of persons,
corporations, firm, or other entity may serve in more than one fiduciary
capacity with respect to the Plan, including the ability to serve both as a
successor trustee and as a member of the Committee.
C.13 Administrator. For all purposes of ERISA, the administrator of the Plan
within the meaning of ERISA shall be the Sponsor. The Sponsor shall have final
responsibility for compliance with all reporting and disclosure requirements
imposed with respect to the Plan under any federal or state law, or any
regulations promulgated thereunder.

 

C-3



--------------------------------------------------------------------------------



 



C.14 Named Fiduciary. The members of the Committee shall be the “named
fiduciary” for purposes of section 402(a)(1) of ERISA, and as such shall have
the authority to control and manage the operation and administration of the
Plan, except to the extent such authority and control is allocated or delegated
to other parties pursuant to the terms of the Plan.
C.15 Standard of Judicial Review of Committee Actions. The Committee has full
and absolute discretion in the exercise of each and every aspect of its
authority under the Plan, including without limitation, the authority to
determine any person’s right to benefits under the Plan, the correct amount and
form of any such benefits; the authority to decide any appeal; the authority to
review and correct the actions of any prior administrative committee; and all of
the rights, powers, and authorities specified in this Appendix and elsewhere in
the Plan. Notwithstanding any provision of law or any explicit or implicit
provision of this document, any action taken, or ruling or decision made, by the
Committee in the exercise of any of its powers and authorities under the Plan
will be final and conclusive as to all parties other than the Sponsor or
Trustee, including without limitation all Participants, former Participants and
Beneficiaries, regardless of whether the Committee or one or more members
thereof may have an actual or potential conflict of interest with respect to the
subject matter of such action, ruling, or decision. No such final action,
ruling, or decision of the Committee will be subject to de novo review in any
judicial proceeding; and no such final action, ruling, or decision of the
Committee may be set aside unless it is held to have been arbitrary and
capricious by a final judgment of a court having jurisdiction with respect to
the issue.
C.16 Indemnification of Committee by the Sponsor. The Sponsor shall indemnify
and hold harmless the Committee, the Committee members, and any persons to whom
the Committee has allocated or delegated its responsibilities in accordance with
the provisions hereof, as well as any other fiduciary who is also an officer,
director, or Employee of an Employer, and hold each of them harmless from and
against all claims, loss, damages, expense, and liability arising from their
responsibilities in connection with the administration of the Plan which is not
otherwise paid or reimbursed by insurance, unless the same shall result from
their own willful misconduct.

 

C-4



--------------------------------------------------------------------------------



 



Appendix D
FUNDING
D.1 Benefits Provided Solely by Trust. All benefits payable under the Plan shall
be paid or provided for solely from the Trust, and the Employer assumes no
liability or responsibility therefor.
D.2 Funding of Plan. The Plan shall be funded by one or more separate Trusts. If
more than one Trust is used, each Trust shall be designated by the name of the
Plan followed by a number assigned by the Committee at the time the Trust is
established.
D.3 Incorporation of Trust. Each Trust is a part of the Plan. All rights or
benefits which accrue to a person under the Plan shall be subject also to the
terms of the agreements creating the Trust or Trusts and any amendments to them
which are not in direct conflict with the Plan.
D.4 Authority of Trustee. Each Trustee shall have full title and legal ownership
of the assets in the separate Trust which, from time to time, are in his
separate possession. No other Trustee shall have joint title to or joint legal
ownership of any asset in one of the other Trusts held by another Trustee. Each
Trustee shall be governed separately by the trust agreement entered into between
the Employer and that Trustee and the terms of the Plan without regard to any
other agreement entered into between any other Trustee and the Employer as a
part of the Plan.
D.5 Allocation of Responsibility. To the fullest extent permitted under section
405 of ERISA, the agreements entered into between the Employer and each of the
Trustees shall be interpreted to allocate to each Trustee its specific
responsibilities, obligations and duties so as to relieve all other Trustees
from liability either through the agreement, Plan or ERISA, for any act of any
other Trustee which results in a loss to the Plan because of his act or failure
to act.
D.6 Trustee’s Fees and Expenses. The Trustee shall receive for its services as
Trustee hereunder the compensation which from time to time may be agreed upon by
the Sponsor and the Trustee. All of such compensation, together with the
expenses incurred by the Trustee in connection with the administration of this
Trust, including fees for legal services rendered to the Trustee, all other
charges and disbursements of the Trustee, and all other expenses of the Plan
shall be charged to and deducted from the Trust Fund, unless the Sponsor elects
in writing to have any part or all of such compensation, expenses, charges, and
disbursements paid directly by the Sponsor. The Trustee shall deduct from and
charge against the Trust assets any and all taxes paid by it which may be levied
or assessed upon or in respect of the Trust hereunder or the income thereof, and
shall equitably allocate the same among the several Participants and former
Participants.

 

D-1